 



Exhibit 10.1
EXECUTION VERSION
CREDIT AND GUARANTY AGREEMENT
dated as of October 1, 2007
among
HEALTHSPRING, INC.,
as Borrower,
CERTAIN SUBSIDIARIES OF HEALTHSPRING, INC.,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent, Lead Arranger and Collateral Agent,
BANK OF AMERICA, N.A.,
CITIBANK, N.A. and
UBS SECURITIES LLC
as Co-Syndication Agents,
and
WACHOVIA BANK, N.A.,
as Documentation Agent
and
FIFTH THIRD BANK,
RAYMOND JAMES BANK, FSB,
AMEGY BANK NATIONAL ASSOCIATION
and U.S. BANK, N.A.
as Senior Managing Agents
 
$400,000,000 Senior Secured Credit Facilities
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
SECTION 1.
  DEFINITIONS AND INTERPRETATION     2  
1.1
  Definitions     2  
1.2
  Accounting Terms     36  
1.3
  Interpretation, etc     36  
 
           
SECTION 2.
  LOANS AND LETTERS OF CREDIT     37  
2.1
  Term Loans     37  
2.2
  Revolving Loans     37  
2.3
  Swing Line Loans     38  
2.4
  Issuance of Letters of Credit and Purchase of Participations Therein     41  
2.5
  Pro Rata Shares; Availability of Funds     45  
2.6
  Use of Proceeds     46  
2.7
  Evidence of Debt; Register; Lenders’ Books and Records; Notes     46  
2.8
  Interest on Loans     47  
2.9
  Conversion/Continuation     49  
2.10
  Default Interest     49  
2.11
  Fees     50  
2.12
  Scheduled Payments/Commitment Reductions     51  
2.13
  Voluntary Prepayments/Commitment Reductions     52  
2.14
  Mandatory Prepayments/Commitment Reductions     53  
2.15
  Application of Prepayments/Reductions     55  
2.16
  General Provisions Regarding Payments     56  
2.17
  Ratable Sharing     57  
2.18
  Making or Maintaining Eurodollar Rate Loans     58  
2.19
  Increased Costs; Capital Adequacy     60  
2.20
  Taxes; Withholding, etc.     61  
2.21
  Obligation to Mitigate     63  
2.22
  Defaulting Lenders     63  
2.23
  Removal or Replacement of a Lender     64  
 
           
SECTION 3.
  CONDITIONS PRECEDENT     65  
3.1
  Closing Date     65  
3.2
  Conditions to Each Credit Extension     70  
 
           
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     71  
4.1
  Organization; Requisite Power and Authority; Qualification     71  
4.2
  Equity Interests and Ownership; HMO Subsidiaries     71  
4.3
  Due Authorization     72  
4.4
  No Conflict     72  
4.5
  Governmental Consents     72  
4.6
  Binding Obligation     72  

i



--------------------------------------------------------------------------------



 



                      Page
4.7
  Historical Financial Statements     73  
4.8
  Projections     73  
4.9
  No Material Adverse Change     73  
4.10
  No Restricted Junior Payments     73  
4.11
  Adverse Proceedings, etc     73  
4.12
  Payment of Taxes     74  
4.13
  Properties     74  
4.14
  Environmental Matters     74  
4.15
  No Defaults     75  
4.16
  Material Contracts     75  
4.17
  Governmental Regulation     75  
4.18
  Margin Stock     75  
4.19
  Employee Matters     75  
4.20
  Employee Benefit Plans     76  
4.21
  Certain Fees     76  
4.22
  Solvency     76  
4.23
  Related Agreements     76  
4.24
  Compliance with Statutes, etc     77  
4.25
  Disclosure     78  
4.26
  Anti-Terrorism Laws, Foreign Corrupt Practices Act, etc.     78  
4.27
  Fraud and Abuse     79  
 
           
SECTION 5.
  AFFIRMATIVE COVENANTS     79  
5.1
  Financial Statements and Other Reports     79  
5.2
  Existence; Licensing     84  
5.3
  Payment of Taxes and Claims     84  
5.4
  Maintenance of Properties     85  
5.5
  Insurance     85  
5.6
  Books and Records; Inspections     85  
5.7
  Lender Meetings     86  
5.8
  Compliance with Laws     86  
5.9
  Environmental     86  
5.10
  Subsidiaries     88  
5.11
  Additional Material Real Estate Assets     88  
5.12
  Interest Rate Protection     90  
5.13
  Further Assurances     90  
5.14
  Maintenance of Ratings     90  
5.15
  Post-Closing Actions     90  
 
           
SECTION 6.
  NEGATIVE COVENANTS     91  
6.1
  Indebtedness     91  
6.2
  Liens     94  
6.3
  No Further Negative Pledges     96  
6.4
  Restricted Junior Payments     96  
6.5
  Restrictions on Subsidiary Distributions     98  
6.6
  Investments     99  
6.7
  Financial Covenants     100  

ii



--------------------------------------------------------------------------------



 



                      Page
6.8
  Fundamental Changes; Disposition of Assets; Acquisitions     102  
6.9
  Disposal of Subsidiary Interests     103  
6.10
  Sales and Lease Backs     103  
6.11
  Transactions with Shareholders and Affiliates     103  
6.12
  Conduct of Business     104  
6.13
  Amendments or Waivers of Organizational Documents and Certain Related
Agreements     104  
6.14
  Amendments or Waivers of with respect to Certain Indebtedness     104  
6.15
  Fiscal Year     104  
6.16
  Anti-Terrorism Law; Anti-Money Laundering     104  
6.17
  Embargoed Person     105  
 
           
SECTION 7.
  GUARANTY     105  
7.1
  Guaranty of the Obligations     105  
7.2
  Contribution by Guarantors     105  
7.3
  Payment by Guarantors     106  
7.4
  Liability of Guarantors Absolute     106  
7.5
  Waivers by Guarantors     108  
7.6
  Guarantors’ Rights of Subrogation, Contribution, etc     109  
7.7
  Subordination of Other Obligations     110  
7.8
  Continuing Guaranty     110  
7.9
  Authority of Guarantors or Borrower     110  
7.10
  Financial Condition of Borrower     110  
7.11
  Bankruptcy, etc     110  
7.12
  Discharge of Guaranty Upon Sale of Guarantor     111  
 
           
SECTION 8.
  EVENTS OF DEFAULT     111  
8.1
  Events of Default     111  
 
           
SECTION 9.
  AGENTS     115  
9.1
  Appointment of Agents     115  
9.2
  Powers and Duties     115  
9.3
  General Immunity     115  
9.4
  Agents Entitled to Act as Lender     117  
9.5
  Lenders’ Representations, Warranties and Acknowledgment     117  
9.6
  Right to Indemnity     117  
9.7
  Successor Administrative Agent, Collateral Agent and Swing Line Lender     118
 
9.8
  Collateral Documents and Guaranty     120  
9.9
  Withholding Taxes     121  
 
           
SECTION 10.
  MISCELLANEOUS     121  
10.1
  Notices     121  
10.2
  Expenses     122  
10.3
  Indemnity     123  
10.4
  Set-Off     124  
10.5
  Amendments and Waivers     124  
10.6
  Successors and Assigns; Participations     126  

iii



--------------------------------------------------------------------------------



 



                      Page
10.7
  Independence of Covenants     130  
10.8
  Survival of Representations, Warranties and Agreements     130  
10.9
  No Waiver; Remedies Cumulative     130  
10.10
  Marshalling; Payments Set Aside     130  
10.11
  Severability     130  
10.12
  Obligations Several; Independent Nature of Lenders’ Rights     130  
10.13
  Headings     131  
10.14
  APPLICABLE LAW     131  
10.15
  CONSENT TO JURISDICTION     131  
10.16
  WAIVER OF JURY TRIAL     131  
10.17
  Confidentiality     132  
10.18
  Usury Savings Clause     133  
10.19
  Counterparts     133  
10.20
  Effectiveness     134  
10.21
  Patriot Act     134  
10.22
  Electronic Execution of Assignments     134  
10.23
  No Fiduciary Duty     134  
10.24
  Lender Action     134  

iv



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A-1     Term Loan Commitments
 
    A-2     Revolving Commitments
 
    B     Notice Addresses
 
           
SCHEDULES:
    4.1     Jurisdictions of Organization
 
    4.2     Equity Interests and Ownership; HMO Subsidiaries
 
    4.5     Government Consents
 
    4.13     Material Real Estate Assets
 
    4.16     Material Contracts
 
    5.15     Post-Closing Actions
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.3     Negative Pledges
 
    6.5     Certain Restrictions on Subsidiary Distributions
 
    6.6     Certain Investments
 
    6.11     Certain Affiliate Transactions
 
           
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    A-3     Issuance Notice
 
    B-1     Term Loan Note
 
    B-2     Revolving Loan Note
 
    B-3     Swing Line Note
 
    C     Compliance Certificate
 
    D-1     Opinion of Bass, Berry & Sims PLC
 
    D-2     Opinion of General Counsel of Borrower
 
    E     Assignment Agreement
 
    F     Certificate Re Non-bank Status
 
    G-1     Closing Date Certificate
 
    G-2     Solvency Certificate
 
    H     Counterpart Agreement
 
    I     Pledge and Security Agreement
 
    J     Mortgage
 
    K     Landlord Waiver and Consent Agreement
 
    L     Intercompany Note

v



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
     This CREDIT AND GUARANTY AGREEMENT, dated as of October 1, 2007, is entered
into by and among HEALTHSPRING, INC., a Delaware corporation (“Borrower”),
CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from
time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative
Agent (together with its permitted successors in such capacity, "Administrative
Agent”) and GSCP, as Collateral Agent (together with its permitted successor in
such capacity, “Collateral Agent”), BANK OF AMERICA, N.A. (“Bank of America”),
CITIBANK, N.A. (“Citibank”) and UBS SECURITIES LLC (“UBS”), as Co-Syndication
Agents (in such capacity, each a “Co-Syndication Agent” and, collectively,
“Co-Syndication Agents”), and WACHOVIA BANK, N.A. (“Wachovia”), as Documentation
Agent (in such capacity, “Documentation Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Lenders have agreed to extend certain credit facilities to
Borrower, in an aggregate amount not to exceed $400,000,000, consisting of
$300,000,000 aggregate principal amount of Term Loans and up to $100,000,000
aggregate principal amount of Revolving Commitments, the proceeds of which will
be used (a) in the case of the Term Loans, (i) to fund, in part, the Acquisition
and (ii) to pay Transaction Costs, (b) in the case of the Revolving Loans, to
refinance up to $25,000,000 of Existing Indebtedness and (c) in the case of the
Revolving Loans, Letters of Credit and Swing Line Loans, (i) to make capital
expenditures as permitted herein, (ii) to make Permitted Acquisitions, (iii) to
provide for the working capital requirements of Borrower and its Subsidiaries
and (iv) for general corporate purposes of Borrower and its Subsidiaries;
     WHEREAS, Borrower has agreed to secure all of its Obligations by granting
to Collateral Agent, for the benefit of Secured Parties, a First Priority Lien
on substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries and 65% of all the Equity
Interests of each of its Foreign Subsidiaries; and
     WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries (including
Borrower) and 65% of all the Equity Interests of each of their respective
Foreign Subsidiaries.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
     “Accounting Change” means any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successor thereto) or, if applicable, the SEC.
     “Acquisition” means the acquisition of LMCHP by NewQuest pursuant to the
Acquisition Agreement.
     “Acquisition Agreement” means the Stock Purchase Agreement dated as of
August 9, 2007, by and among LMCHP, the existing stockholders of LMCHP, NewQuest
and Borrower.
     “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Borrower or any of its
Subsidiaries.
     “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/100 of 1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate
determined by Administrative Agent to be the offered rate on such other page or
other service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum

2



--------------------------------------------------------------------------------



 



(rounded to the nearest 1/100 of 1%) equal to the offered quotation rate to
first class banks in the London interbank market by Citibank, N.A. for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Eurodollar
Rate Loan of Administrative Agent, in its capacity as a Lender, for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.
     “Administrative Agent” as defined in the preamble hereto.
     “Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened in writing
against or affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.
     “Affected Lender” as defined in Section 2.18(b).
     “Affected Loans” as defined in Section 2.18(b).
     “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
     “Agent” means each of Administrative Agent, Co-Syndication Agents,
Collateral Agent and Documentation Agent.
     “Agent Affiliates” as defined in Section 10.1(b).
     “Aggregate Amounts Due” as defined in Section 2.17.
     “Aggregate Payments” as defined in Section 7.2.
     “Agreement” means this Credit and Guaranty Agreement, dated as of
October 1, 2007, as it may be amended, supplemented or otherwise modified from
time to time.
     “Anti-Terrorism Laws” as defined in Section 4.26.
     “Applicable Margin” and “Applicable Revolving Commitment Fee Percentage”
mean (i) with respect to Revolving Loans and Term Loans that are Eurodollar Rate
Loans and the

3



--------------------------------------------------------------------------------



 



Applicable Revolving Commitment Fee Percentage, (a) from the Closing Date until
the date of delivery of the Compliance Certificate and the financial statements
for the period ending March 31, 2008, a percentage, per annum, determined by
reference to the following table at the rates set forth in the top row of the
table for each column therein; and (b) thereafter, a percentage, per annum,
determined by reference to the Leverage Ratio in effect from time to time as set
forth below:

                              Applicable             Revolving     Applicable
Margin for   Commitment Fee Leverage Ratio   Term Loans and Revolving Loans  
Percentage
> 1.00:1.00
    2.50 %     0.500 %
< 1.00:1.00 and > 0.75:1.00
    2.25 %     0.375 %
< 0.75:1.00
    2.00 %     0.250 %

and (ii) with respect to Term Loans and Revolving Loans that are Base Rate Loans
and with respect to Swing Line Loans, an amount equal to (a) the Applicable
Margin for Eurodollar Rate Loans as set forth in clause (i)(a) or (i)(b) above,
as applicable, minus (b) 1.00% per annum. No change in the Applicable Margin or
the Applicable Revolving Commitment Fee Percentage shall be effective until
three Business Days after the date on which Administrative Agent shall have
received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(c) calculating the Leverage Ratio. At any time Borrower
has not submitted to Administrative Agent the applicable information as and when
required under Section 5.1(c), the Applicable Margin and the Applicable
Revolving Commitment Fee Percentage shall be determined at the highest rate set
forth in each column above. Within one Business Day of receipt of the applicable
information under Section 5.1(c), Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Margin and the Applicable Revolving Commitment Fee Percentage in effect from
such date. In the event that any financial statement or certificate delivered
pursuant to Section 5.1 is shown to be inaccurate (at a time when this Agreement
is in effect and unpaid Obligations under this Agreement are outstanding, other
than indemnities and other contingent obligations not yet due and payable) and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or a higher Applicable Revolving Commitment Fee Percentage for
any period (an “Applicable Period”) than the Applicable Margin or Applicable
Revolving Commitment Fee Percentage applied for such Applicable Period, then
(i) Borrower shall immediately deliver to Administrative Agent a correct
certificate required by Section 5.1 for such Applicable Period, (ii) the
Applicable Margin and/or the Applicable Revolving Commitment Fee Percentage
shall be determined at the applicable rate set forth in each column above in
accordance with the corrected certificate and (iii) Borrower shall immediately
pay to Administrative Agent the accrued additional interest and/or fees owing as
a result of such increased Applicable Margin and/or Applicable Revolving
Commitment Fee Percentage for such Applicable Period. Nothing in this paragraph
shall limit the right of Administrative Agent or any Lender under Section 2.10
or Section 8.

4



--------------------------------------------------------------------------------



 



     “Applicable Reserve Requirement” means, at any time, for any Eurodollar
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto as “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued
from time to time by the Board of Governors or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the applicable Adjusted Eurodollar Rate is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.
     “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that any Credit Party
provides to Administrative Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Agents or to the
Lenders by means of electronic communication pursuant to Section 10.1(b).
     “Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition by Borrower or any of its
Subsidiaries to, or any exchange of property with, any Person (other than
Borrower or any Guarantor), in one transaction or a series of transactions, of
any of its businesses, assets or properties of any kind, whether real, personal,
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased or licensed, including the Equity Interests of any of
Borrower’s Subsidiaries, other than (i) inventory or other assets sold, leased
or licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued), (ii) dispositions of cash and Cash Equivalents and (iii) sales,
leases or licenses out of other assets for aggregate consideration of less than
$500,000 with respect to any transaction or series of related transactions and
less than $2,000,000 in the aggregate during any Fiscal Year.
     “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
     “Assignment Effective Date” as defined in Section 10.6(b).
     “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its executive or senior vice presidents (or the
equivalent thereof) and such Person’s chief financial officer or treasurer.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

5



--------------------------------------------------------------------------------



 



     “Base Rate” means, for any day, a rate per annum equal to the greater of
(i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
     “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
     “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
     “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
     “Borrower” as defined in the preamble hereto.
     “Borrower Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries (other than any HMO Subsidiaries) on a
consolidated basis equal to (i) Borrower Net Income, plus, to the extent
reducing Borrower Net Income, the sum, without duplication, of amounts for
(a) interest expense, (b) provisions for taxes based on income, (c) depreciation
expense, (d) amortization expense, (e) Transaction Costs paid on or prior to the
date which is 90 days after the Closing Date not to exceed $12,000,000,
(f) fees, costs and expenses not to exceed $2,000,000 in any Fiscal Year of
Borrower, directly attributable to the initial expansion of business into a
market where Borrower and its Subsidiaries had no prior operations and incurred
within the first twelve months following such expansion and (g) other non-Cash
charges reducing Borrower Net Income (including non-cash stock-based
compensation expense and any such non-Cash charge to the extent that it
represents an unrealized loss with respect to derivatives that is required by
FASB 133, but excluding any such non-Cash charge to the extent that it
represents an accrual or reserve for a potential Cash charge in any future
period or amortization of a prepaid Cash charge that was paid in a prior
period), minus (ii) non-Cash gains increasing Borrower Net Income for such
period (including any such non-Cash gain to the extent it represents an
unrealized gain with respect to derivatives that is required by FASB 133, but
excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for a potential Cash gain in any prior period).
     “Borrower Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries (other than any HMO Subsidiaries)
during such period determined on a consolidated basis that, in accordance with
GAAP, are or should be included in “purchase of property and equipment” or
similar items reflected in the statement of cash flows of Borrower and its
Subsidiaries (other than any HMO Subsidiaries).
     “Borrower Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries (other than any HMO Subsidiaries) on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding Cash and Cash Equivalents.
     “Borrower Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries (other than any HMO
Subsidiaries) on a consolidated

6



--------------------------------------------------------------------------------



 



basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.
     “Borrower Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries (other than any HMO
Subsidiaries) on a consolidated basis with respect to all outstanding
Indebtedness of Borrower and its Subsidiaries (other than any HMO Subsidiaries)
on a consolidated basis, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, (i) any amount not payable in Cash and
(ii) any amounts referred to in Section 2.11(d) payable on or before the Closing
Date.
     “Borrower Net Income” means, for any period, (i) the net income (or loss)
of Borrower and its Subsidiaries (other than any HMO Subsidiaries) on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, minus (ii) (a) the income (or loss) of any
Person in which any other Person (other than Borrower and its Subsidiaries
(other than any HMO Subsidiaries) on a consolidated basis) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Borrower and its Subsidiaries (other than any HMO Subsidiaries) by such
Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of Borrower or is merged into or
consolidated with Borrower or any of its Subsidiaries (other than any HMO
Subsidiaries) or that Person’s assets are acquired by Borrower or any of its
Subsidiaries (other than any HMO Subsidiaries), (c) the income of any Subsidiary
of Borrower (other than any HMO Subsidiary) to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains
or losses of Borrower and its Subsidiaries (other than any HMO Subsidiaries)
attributable to Asset Sales or returned surplus assets of any Pension Plan and
(d) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net extraordinary losses.
     “Borrower Working Capital” means, as at any date of determination, the
excess of Borrower Current Assets over Borrower Current Liabilities.
     “Borrower Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Borrower Working Capital as of the beginning of such period exceeds (or is less
than) Borrower Working Capital as of the end of such period.
     “Business Day” means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

7



--------------------------------------------------------------------------------



 



     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Cash” means money, currency or a credit balance in any demand or Deposit
Account.
     “Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P 1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P 1 from
Moody’s; (iv) certificates of deposit, time deposits or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000 and (c) has the highest rating obtainable from either S&P
or Moody’s and; (vi) with respect to (a) Borrower or any other Credit Party,
marketable debt securities regularly traded on a national securities exchange or
in the over-the-counter market, if and to the extent such debt security
constitutes a permitted investment under the HMO Regulations applicable to any
of the HMO Subsidiaries or (b) any HMO Subsidiary, marketable debt securities
regularly traded on a national securities exchange or in the over-the-counter
market and any other security, if and to the extent such security constitutes a
permitted investment under the HMO Regulations applicable to such HMO
Subsidiary.
     “Cash Management Agreements” means those agreements entered into from time
to time by Borrower or its Subsidiaries with a Cash Management Provider in
connection with the obtaining of any Cash Management Services that has been
designated by Borrower and such Cash Management Provider by notice to the
Administrative Agent as a Cash Management Agreement.
     “Cash Management Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees and expenses owing by Borrower or any
of its Subsidiaries to any Cash Management Provider pursuant to or evidenced by
the Cash Management Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising; provided that, solely for the purpose of this
Agreement and the other Credit Documents, Cash Management Obligations shall not
exceed $10,000,000.

8



--------------------------------------------------------------------------------



 



     “Cash Management Provider” means any Lender or Affiliate of a Lender which
provides Cash Management Services to Borrower or its Subsidiaries; provided that
each such Affiliate shall appoint the Collateral Agent as its agent and agree to
be bound by the Credit Documents as a Secured Party, subject to Section 9.8(c).
     “Cash Management Services” means any cash management, including controlled
disbursement, accounts or related services (including the Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system) provided to Borrower or any of its Subsidiaries by a
Cash Management Provider.
     “Certificate Re Non-bank Status” means a certificate substantially in the
form of Exhibit F.
     “Change of Control” means, at any time, (i) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have
acquired beneficial ownership of 35% or more on a fully diluted basis of the
voting and/or economic interest in the Equity Interests of Borrower or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Borrower;
(ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Borrower cease to be occupied by
Persons who either (a) were members of the board of directors of Borrower on the
Closing Date or (b) were nominated for election by the board of directors of
Borrower, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors and directors approved as provided in this clause (b); or
(iii) any “change of control”, “fundamental event” or similar event under any
Designated Indebtedness, agreement or instrument pursuant to which any
Designated Indebtedness is issued, Subordinated Indebtedness or Subordinated
Indebtedness Indenture shall occur.
     “Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure and (b) Lenders having Revolving
Exposure (including Swing Line Lender) and (ii) with respect to Loans, each of
the following classes of Loans: (a) Term Loans and (b) Revolving Loans
(including Swing Line Loans).
     “Closing Date” means the date on which the Term Loans are made.
     “Closing Date Certificate” means a Closing Date Certificate substantially
in the form of Exhibit G-1.
     "CMS” means the Centers for Medicare and Medicaid Services of the United
States Department of Health and Human Services, any successor thereof and any
predecessor thereof (including the United States Health Care Financing
Administration).
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
     “Collateral Agent” as defined in the preamble hereto.

9



--------------------------------------------------------------------------------



 



     “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages, the Intellectual Property Security Agreements, the Landlord Personal
Property Collateral Access Agreements, if any, and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to Collateral
Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.
     “Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
     “Commitment” means any Revolving Commitment or Term Loan Commitment.
     “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit C.
     “Confidential Healthcare Information” as defined in Section 5.6(c).
     “Consolidated Adjusted EBITDA” means, for any period, an amount determined
for Borrower and its Subsidiaries on a consolidated basis equal to
(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) interest expense,
(b) provisions for taxes based on income, (c) depreciation expense,
(d) amortization expense, (e) Transaction Costs paid on or prior to the date
which is 90 days after the Closing Date not to exceed $12,000,000, (f) fees,
costs and expenses not to exceed $2,000,000 in any Fiscal Year of Borrower,
directly attributable to the initial expansion of business into a market where
Borrower and its Subsidiaries had no prior operations and incurred within the
first twelve months following such expansion and (g) other non-Cash charges
reducing Consolidated Net Income (including non-cash stock-based compensation
expense and any such non-Cash charge to the extent that it represents an
unrealized loss with respect to derivatives that is required by FASB 133, but
excluding any such non-Cash charge to the extent that it represents an accrual
or reserve for a potential Cash charge in any future period or amortization of a
prepaid Cash charge that was paid in a prior period), minus (ii) non-Cash gains
increasing Consolidated Net Income for such period (including any such non-Cash
gain to the extent it represents an unrealized gain with respect to derivatives
that is required by FASB 133, but excluding any such non-Cash gain to the extent
it represents the reversal of an accrual or reserve for a potential Cash gain in
any prior period).
     “Consolidated Capital Expenditures” means, for any period, the aggregate of
all expenditures of Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries.
     “Consolidated Group” means Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP.
     “Consolidated Net Income” means, for any period, (i) the net income (or
loss) of Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus
(ii) (a) the income (or loss) of

10



--------------------------------------------------------------------------------



 



any Person (other than a Subsidiary of Borrower) in which any other Person
(other than Borrower or any of its Subsidiaries) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid to
Borrower or any of its Subsidiaries by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of Borrower (other than any HMO
Subsidiary) to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (d) (1) the income of any HMO Subsidiary of Borrower that has
not been theretofore distributed to a Credit Party to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary (other than any statute,
rule or governmental regulation generally applicable to HMOs requiring such HMO
Subsidiary to maintain a minimum level of Statutory Net Worth or other similar
minimum capital requirements) and (2) (A) in the case of an HMO Subsidiary that
is an RBC HMO, the income of such HMO Subsidiary that has not been theretofore
distributed to a Credit Party to the extent that the retention of such income
would be necessary to cause such HMO Subsidiary to maintain a Statutory Net
Worth at the end of such period equal to or greater than 25% above the upper
limit of the Regulatory Action Level in the applicable state and (B) in the case
of an HMO Subsidiary that is not an RBC HMO, the income of such HMO Subsidiary
that has not been theretofore distributed to a Credit Party to the extent that
the retention of such income would be necessary to cause such HMO Subsidiary to
maintain a ratio of Statutory Net Worth to the applicable state’s Statutory Net
Worth requirement at the end of such period at a level equal to or greater than
1.25:1.00, (e) any after-tax gains or losses of Borrower and its Subsidiaries
attributable to Asset Sales or returned surplus assets of any Pension Plan and
(f) (to the extent not included in clauses (a) through (e) above) any net
extraordinary gains or net extraordinary losses.
     “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
     “Contested Collateral Lien Conditions” shall mean, with respect to any
Permitted Lien of the type described in clause (p) of Section 6.2, the following
conditions:
     (i) the appropriate Credit Party shall cause any proceeding instituted
contesting such Lien to stay the sale or forfeiture of any portion of the
Collateral on account of such Lien; and
     (ii) at the option and at the request of Administrative Agent, to the
extent such Lien is in an amount in excess of $500,000, the appropriate Credit
Party shall maintain cash reserves in an amount sufficient to pay and discharge
such Lien and a reasonable estimate of all interest and penalties related
thereto.

11



--------------------------------------------------------------------------------



 



     “Contract Provider” means any Person or any employee, agent or
subcontractor of such Person who provides professional health care services
under or pursuant to any contract with Borrower or any of its Subsidiaries.
     “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
     “Contributing Guarantors” as defined in Section 7.2.
     “Conversion/Continuation Date” means the effective date of a continuation
or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
     “Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
     “Convertible Indebtedness” means any Designated Indebtedness that is
convertible by its terms into Equity Interests of Borrower.
     “Co-Syndication Agent” as defined in the preamble hereto.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
     “Credit Date” means the date of a Credit Extension.
     “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, any documents or certificates executed by Borrower in
favor of Issuing Bank relating to Letters of Credit and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or any Lender in connection herewith.
     “Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
     “Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of protecting against
foreign currency risks associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.
     “Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
     “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans

12



--------------------------------------------------------------------------------



 



of all Lenders (calculated as if all Defaulting Lenders (including such
Defaulting Lender) had funded all of their respective Defaulted Loans) over the
aggregate outstanding principal amount of all Loans of such Defaulting Lender.
     “Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its Commitments
and (iii) the date on which Borrower, Administrative Agent and Requisite Lenders
waive all Funding Defaults of such Defaulting Lender in writing.
     “Defaulted Loan” as defined in Section 2.22.
     “Defaulting Lender” as defined in Section 2.22.
     “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.
     “Designated Indebtedness” means any unsecured Indebtedness of Borrower, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption or mandatory prepayment), prior to
the first anniversary of the Term Loan Maturity Date (it being understood that
any required offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction) and the terms
and conditions of which are not materially less favorable to Borrower as the
terms and conditions customary at the time for high-yield debt securities issued
in a public offering or are otherwise reasonably satisfactory to Administrative
Agent.
     “Disqualified Equity Interests” means any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date of the Term Loans.
     “Documentation Agent” as defined in the preamble hereto.
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.

13



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
     “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans; provided, no Affiliate of Borrower shall be
an Eligible Assignee.
     “Embargoed Person” as defined in Section 6.17.
     “Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive (conditional or
otherwise), by any Governmental Authority or any other Person, arising
(i) pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (ii) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (iii) in connection with any actual
or alleged damage, injury, threat or harm to health, safety, natural resources
or the environment.
     “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity or (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, in any manner applicable to Borrower or any of its
Subsidiaries or any Facility.
     “Equity Interests” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto.
     “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect

14



--------------------------------------------------------------------------------



 



to liabilities arising after such period for which Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
     “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30 day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Borrower, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
assertion of a material claim (other than routine claims for benefits) against
any Pension Plan other than a Multiemployer Plan or the assets thereof, or
against Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Pension Plan; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Internal Revenue Code; or (x) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.
     “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
     "Event of Default” means each of the conditions or events set forth in
Section 8.1.
     “Excess Cash Flow” means, for any period, an amount (if positive) equal to:
(i) the sum, without duplication, of the amounts for such period of (a) Borrower
Adjusted EBITDA, (b) the Borrower Working Capital Adjustment and (c) cash
payments made to Borrower or its Subsidiaries (other than HMO Subsidiaries)
pursuant to, and in accordance with, Sections 3.3 and 3.6 of the Acquisition
Agreement, minus (ii) the sum, without duplication, of the amounts

15



--------------------------------------------------------------------------------



 



for such period paid in cash from operating cash flow of (a) scheduled
repayments by Borrower and its Subsidiaries (other than HMO Subsidiaries) of
Indebtedness (excluding repayments of Revolving Loans or Swing Line Loans except
to the extent the Revolving Commitments are permanently reduced in connection
with such repayments), (b) Borrower Capital Expenditures (net of any proceeds of
(y) any related financings with respect to such expenditures and (z) any sales
of assets used to finance such expenditures), (c) Borrower Interest Expense,
(d) provisions for current taxes based on income of Borrower and its
Subsidiaries and payable in cash by Borrower and its Subsidiaries (other than
HMO Subsidiaries) with respect to such period and (e) cash payments made by
Borrower or its Subsidiaries (other than HMO Subsidiaries) pursuant to, and in
accordance with, Sections 3.3 and 3.6 of the Acquisition Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time and any successor statute.
     “Exclusion Event” means an event or related events resulting in the
exclusion of Borrower or any of its Subsidiaries from participation in any
Medical Reimbursement Program.
     “Executive Order” as defined in Section 4.26.
     “Existing Indebtedness” means all Indebtedness of Borrower and its
Subsidiaries existing as of the Closing Date (including all Indebtedness under
the Credit Agreement dated as of April 21, 2006 among Borrower, certain of its
subsidiaries, UBS AG, Stamford Branch, as administrative agent, and other
parties thereto, as amended).
     “Facility” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
     “Fair Share Contribution Amount” as defined in Section 7.2.
     “Fair Share” as defined in Section 7.2.
     “Family Care” means health care programs designed for uninsured segments of
the population (other than Medicaid-eligible or SCHIP-eligible segments of the
population) that are operated by or financed in part by federal and state
government.
     “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as reasonably determined by Administrative Agent.

16



--------------------------------------------------------------------------------



 



     “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year end adjustments.
     “Financial Plan” as defined in Section 5.1(i).
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is the only
Lien to which such Collateral is subject, other than any Permitted Lien.
     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
     “Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending
on December 31 of each calendar year.
     “Flood Hazard Property” means any Real Estate Asset subject to a mortgage
in favor of Collateral Agent, for the benefit of the Secured Parties and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Funding Default” as defined in Section 2.22.
     “Funding Guarantors” as defined in Section 7.2.
     “Funding Notice” means a notice substantially in the form of Exhibit A-1.
     “GAAP” means, subject to the limitations on the application thereof set
forth in Section 1.2, United States generally accepted accounting principles in
effect as of the date of determination thereof.
     “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with the United States, a state of the United
States, or a foreign entity or government.
     “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
     “Grantor” as defined in the Pledge and Security Agreement.

17



--------------------------------------------------------------------------------



 



     “Guaranteed Obligations” as defined in Section 7.1.
     “Guarantor” means each wholly-owned Domestic Subsidiary of Borrower, other
than the HMO Subsidiaries.
     “Guaranty” means the guaranty of each Guarantor set forth in Section 7.
     “Hazardous Materials” means any chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority or
which may or could pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any Facility or to the indoor or
outdoor environment.
     “Hazardous Materials Activity” means any past or current activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, Release, threatened Release,
discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials and any corrective action or response action with respect to
any of the foregoing.
     “Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to Administrative
Agent.
     “HHS” means the United States Department of Health and Human Services and
any successor thereof.
     “Highest Lawful Rate” means the maximum lawful rate of interest or loan
charges, if any, that at any time or from time to time may be contracted for,
charged, or received under the laws applicable to any Lender which are presently
in effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum lawful rate of interest
or loan charges than applicable laws now allow.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, and regulations
promulgated pursuant thereto regarding privacy, security and transmission of
health information, all as amended from time to time, and any successor statute
and regulations.
     “Historical Financial Statements” means as of the Closing Date, (i) the
audited financial statements of Borrower and its Subsidiaries, for the
immediately preceding three Fiscal Years prior to the Closing Date, consisting
of consolidated balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Years, (ii) the
audited financial statements of LMCHP for the immediately preceding two Fiscal
Years prior to the Closing Date, consisting of balance sheets and the related
statements of income and cash flows for such Fiscal Years, (iii) the unaudited
financial statements of Borrower and its Subsidiaries as at the Fiscal Quarter
ending June 30, 2007, consisting of a consolidated balance sheet and the related
consolidated statements of income and cash flows for the six month period,
ending on such date and (iv) the unaudited financial statements of LMCHP as at
the Fiscal Quarter ending June 30, 2007, consisting of a balance sheet and the
related statements of income and cash flows for the six month period, ending on
such date. In the case of clause (iii) above,

18



--------------------------------------------------------------------------------



 



the chief financial officer of Borrower shall certify that such financial
statements fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year end adjustments. In the case of clause
(iv) above, the chief financial officer of LMCHP shall certify that such
financial statements fairly present, in all material respects, the financial
condition of LMCHP as at the dates indicated and the results of operations and
cash flows for the periods indicated, subject to changes resulting from audit
and normal year end adjustments.
     “HMO” means any health maintenance organization, managed care organization,
any Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO Regulations).
     “HMO Business” means the business of owning and operating an HMO or other
similar regulated entity or business.
     “HMO Event” means any material non-compliance by Borrower or any of its HMO
Subsidiaries with any of the terms and provisions of the HMO Regulations
pertaining to its fiscal soundness, solvency or financial condition; or the
assertion in writing, after the date hereof, by an HMO Regulator that it intends
to take administrative action against Borrower or any of its HMO Subsidiaries to
revoke or modify any license, charter or permit or to enforce the fiscal
soundness, solvency or financial provisions or requirements of the HMO
Regulations against Borrower or any of its HMO Subsidiaries.
     “HMO Regulations” means all laws, regulations, directives and
administrative orders applicable under federal or state law to any HMO
Subsidiary whether or not specifically applicable to an HMO (and any
regulations, orders and directives promulgated or issued pursuant to any of the
foregoing) and Subchapter XI of Title 42 of the United States Code and the rules
and regulations of any accrediting authority having jurisdiction over any HMO
Subsidiary.
     “HMO Regulator” means any Person charged with the administration, oversight
or enforcement of an HMO Regulation, whether primarily, secondarily or jointly.
     “HMO Subsidiary” means each Subsidiary of Borrower that is (i) an HMO or
other similar regulated entity or business, or (ii) an insurance company
licensed and regulated as such by a Governmental Authority.
     “Increased Cost Lenders” as defined in Section 2.23.
     “Indebtedness” as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-out obligations other
than those earn-out obligations payable solely in Qualified Equity Interests
(excluding any such obligations incurred under

19



--------------------------------------------------------------------------------



 



ERISA), which purchase price is (a) due more than six months from the date of
incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) Disqualified Equity
Interests, (viii) the direct or indirect guaranty, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation or agreement of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the subject
Indebtedness of the obligor thereof will be paid or discharged, or that the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for Indebtedness of another through
any agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such Indebtedness or any security therefor, or to provide funds for the
payment or discharge of such Indebtedness (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; and (xi) all obligations of such Person in
respect of any exchange-traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under (x) any Interest Rate Agreement or any Currency Agreement be
deemed “Indebtedness” for any purpose under Section 6.7 and (y) any Related
Convertible Debt Derivative Transaction be deemed “Indebtedness” for any purpose
under this Agreement.
     “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the reasonable costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity for which
Borrower or a Subsidiary is responsible), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the commitment letter (and any related fee
or engagement letter) delivered by any Agent or any Lender to Borrower with
respect to the transactions contemplated by this Agreement; or (iii) any
Environmental Claim or any

20



--------------------------------------------------------------------------------



 



Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.
     “Indemnitee” as defined in Section 10.3.
     “Installment” as defined in Section 2.12.
     “Intellectual Property” as defined in the Pledge and Security Agreement.
     “Intellectual Property Asset” means, at the time of determination, any
interest (fee, license or otherwise) then owned by any Credit Party in any
Intellectual Property.
     “Intellectual Property Security Agreements” has the meaning assigned to
that term in the Pledge and Security Agreement.
     “Intercompany Note” means a promissory note substantially in the form of
Exhibit L evidencing Indebtedness owed among the Credit Parties and their
Subsidiaries.
     “Interest Payment Date” means with respect to (i) any Loan that is a Base
Rate Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
     “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one, two, three or six months (or, if available to all
applicable Lenders, nine or twelve months), as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be;
provided, (a) if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clauses (c) and (d),
of this definition, end on the last Business Day of a calendar month; (c) no
Interest Period with respect to any portion of any Term Loan shall extend beyond
the Term Loan Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is for the
purpose of minimizing or protecting against the risk of fluctuations in interest
rates associated with Borrower’s and its Subsidiaries’ operations and not for
speculative purposes.

21



--------------------------------------------------------------------------------



 



     “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter and any successor statute.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (ii) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of Borrower from any Person (other than Borrower or any
Guarantor), of any Equity Interests of such Person; and (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business), extension of credit (by way of guarantee or
otherwise) or capital contributions by Borrower or any of its Subsidiaries to
any other Person (other than Borrower or any Guarantor), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment.
     “Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.
     “Issuing Bank” means, as the context may require, (i) Citibank, N.A., in
its capacity as issuer of Letters of Credit issued by it; (ii) any other Lender
that may become an Issuing Bank pursuant to Section 2.4(h) in its capacity as
issuer of Letters of Credit issued by such Lender; or (iii) collectively, all of
the foregoing.
     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided, in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party.
     “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property constituting a Material Real Estate Asset, a letter, certificate or
other instrument in writing from the lessor under the related lease, pursuant to
which, among other things, the landlord consents to the granting of a collateral
assignment with respect to such Leasehold Property by the Credit Party tenant,
such Landlord Consent and Estoppel to be in form and substance acceptable to
Collateral Agent in its reasonable discretion.
     “Landlord Personal Property Collateral Access Agreement” means a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Agent.
     “Leasehold Property” means any leasehold interest of any Credit Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

22



--------------------------------------------------------------------------------



 



     “Lender” means each financial institution listed on the signature pages
hereto as a Lender and any other Person that becomes a party hereto pursuant to
an Assignment Agreement.
     “Lender Counterparty” means each Lender, each Agent and each of their
respective Affiliates counterparty to a Hedge Agreement (including any Person
who is an Agent or a Lender (and any Affiliate thereof) as of the Closing Date
but subsequently, whether before or after entering into a Hedge Agreement,
ceases to be an Agent or a Lender, as the case may be); provided that each such
Affiliate shall appoint the Collateral Agent as its agent and agrees to be bound
by the Credit Documents as a Secured Party, subject to Section 9.8(c).
     “Letter of Credit” means a commercial or standby letter of credit issued or
to be issued by Issuing Bank pursuant to this Agreement.
     “Letter of Credit Sublimit” means the lesser of (i) $5,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.
     “Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.
     “Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four Fiscal Quarter period ending on such date.
     “Licensed Intellectual Property” means any interest of any Credit Party as
licensee or sublicensee under any license of intellectual property, other than
any such interest that has been designated from time to time by Collateral Agent
as not being required to be included in the Collateral.
     “Licensor Consent and Estoppel” means, with respect to any Licensed
Intellectual Property, a letter, certificate or other instrument in writing from
the licensor under the related license, pursuant to which, among other things,
the licensor consents to the granting of a Security Interest on such Licensed
Property by the Credit Party, such Licensor Consent and Estoppel to be in form
and substance acceptable to Collateral Agent in its reasonable discretion.
     “Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement and any lease
or license in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
     “Liquidity” means at any time the sum of (i) the aggregate unused portion
of the Revolving Commitments at such time and (ii) the aggregate amount of
unrestricted Cash and Cash Equivalents included in the consolidated balance
sheet of Borrower and its Subsidiaries (other than any HMO Subsidiaries) as of
such date that, in each case, are free and clear of all

23



--------------------------------------------------------------------------------



 



Liens, other than Liens in favor of Collateral Agent for the benefit of the
Secured Parties and nonconsensual Liens permitted by Section 6.2.
     “LMCHP” means Leon Medical Centers Health Plans, Inc., a Florida
corporation.
     “Loan” means a Term Loan, a Revolving Loan or a Swing Line Loan.
     “Loan Transactions” as defined in Section 10.17.
     “Margin Stock” as defined in Regulation U of the Board of Governors as in
effect from time to time.
     “Material Adverse Effect” means a material adverse effect with respect to
(i) the business, operations, properties, assets or condition (financial or
otherwise) of Borrower and its Subsidiaries taken as a whole; (ii) the ability
of the Credit Parties, taken as a whole, to fully and timely perform the
Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a material Credit Document to which it is a party; or
(iv) the rights, remedies and benefits available to, or conferred upon, any
Agent and any Lender or any Secured Party under the Credit Documents, taken as a
whole.
     “Material Contract” means any contract or other arrangement to which
Borrower or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
     “Material Real Estate Asset” means (i) any fee owned Real Estate Asset
having a fair market value in excess of $2,500,000 as of the date of the
acquisition thereof, (ii) any other fee owned Real Estate Asset that the
Requisite Lenders have determined is material to the business, operations,
properties, assets or condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole and (iii) each Leasehold Property as to which the
leasehold interest has a fair market value in excess of $2,500,000 as of the
date of the acquisition of such leasehold interest.
     “Medicaid” means that means-tested entitlement program under Title XIX,
P.L. 89-87, of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United Sates Code, as amended.
     “Medicaid Regulations” means, collectively, (i) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
regarding the medical assistance program established by Title XIX of the Social
Security Act and any statutes succeeding thereto; (ii) all applicable provisions
of all federal rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (i) above and all applicable federal administrative, reimbursement and
other guidelines of all Governmental Authorities having the force of law
promulgated pursuant to or in connection with the statutes described in clause
(i) above; (iii) all applicable state statutes and plans for medical assistance
enacted in connection with the statutes and provisions described in clauses
(i) and (ii) above; and (iv) all applicable provisions of all rules,
regulations, manuals and orders of all

24



--------------------------------------------------------------------------------



 



Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all applicable state
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (ii) above, in each case as may be
amended, supplemented or otherwise modified from time to time.
     “Medical Reimbursement Programs” means a collective reference to the
Medicare, Medicaid, SCHIP and Family Care programs and any other health care
program operated by or financed in whole or in part by any foreign or domestic
federal, state or local government and any other non-government funded
third-party payor programs.
     “Medical Reimbursement Program Provider Agreements” means an agreement
entered into with a Medical Reimbursement Program to provide services for
program patients in accordance with the terms thereof and applicable law.
     “Medicare” means that government-sponsored entitlement program under Title
XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended.
     “Medicare Regulations” means, collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act or elsewhere) regarding the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, CMS, the OIG, HHS,
or any person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
as each may be amended, supplemented or otherwise modified from time to time.
     “Moody’s” means Moody’s Investor Services, Inc.
     “Mortgage” means a Mortgage substantially in the form of Exhibit J, as it
may be amended, supplemented or otherwise modified from time to time.
     “Multiemployer Plan” means any Pension Plan which is a “multiemployer plan”
as defined in Section 3(37) of ERISA.
     “NAIC” means The National Association of Insurance Commissioners and any
successor thereto.
     “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Borrower and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate or, if
applicable, in the form included in Borrower’s Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, in each case, filed with the SEC.

25



--------------------------------------------------------------------------------



 



     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Borrower or any of its Subsidiaries
from such Asset Sale, minus (ii) any bona fide costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the Equity
Interests or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale and (c) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to the seller’s
indemnities and representations and warranties to the purchaser in respect of
such Asset Sale undertaken by Borrower or any of its Subsidiaries in connection
with such Asset Sale.
     “Net Cash Proceeds” means, (i) with respect to any Asset Sale, the Net
Asset Sale Proceeds and (ii) with respect to any Recovery Event, the Net
Insurance/Condemnation Proceeds.
     “Net Insurance/Condemnation Proceeds” means, with respect to any Recovery
Event, an amount equal to: (i) any Cash payments or proceeds received by
Borrower or any of its Subsidiaries in connection with such Recovery Event,
minus (ii) (a) any actual and reasonable costs incurred by Borrower or any of
its Subsidiaries in connection with the adjustment or settlement of any claims
of Borrower or such Subsidiary in respect of such Recovery Event and (b) any
bona fide costs incurred in connection with any taking or sale of such assets as
referred to in clause (ii) of the definition of Recovery Event, including in
each case any income taxes payable as a result of any gain recognized in
connection therewith.
     “NewQuest” means NewQuest, LLC, a Texas limited liability company and a
wholly-owned subsidiary of Borrower.
     “Nonpublic Information” means information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.
     “Non-US Lender” as defined in Section 2.20(c).
     “Note” means a Term Note, a Revolving Loan Note or a Swing Line Note.
     “Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
     “Obligations” means (i) all obligations of every nature of each Credit
Party, including obligations from time to time owed to the Agents (including
former Agents), the Lenders or any of them and Lender Counterparties, under any
Credit Document or Hedge Agreement, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise and (ii) all Cash Management Obligations.

26



--------------------------------------------------------------------------------



 



     “Obligee Guarantor” as defined in Section 7.7.
     “OFAC” as defined in Section 4.26.
     “OIG” means the Office of Inspector General of HHS and any successor
thereof.
     “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended and its partnership agreement, as
amended, (iii) with respect to any general partnership, its partnership
agreement, as amended and (iv) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
     “Patriot Act” as defined in Section 3.1(w).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA.
     “Permitted Acquisition” means (a) the Acquisition, and (b) any acquisition
by Borrower or any of its wholly-owned Domestic Subsidiaries, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Equity Interests of, or a business line or unit or a division of, any
Person; provided,
     (i) immediately prior to and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
     (ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
     (iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Borrower in connection with such
acquisition shall be owned 100% by Borrower or a Guarantor and Borrower shall
have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Borrower, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;
     (iv) Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a pro forma basis after giving
effect to

27



--------------------------------------------------------------------------------



 



such acquisition as of the last day of the Fiscal Quarter most recently ended
for which financial statements have been delivered pursuant to Section 5.1 (as
determined in accordance with Section 6.7(d));
     (v) in the case of any Permitted Acquisition with respect to which the
Acquisition Consideration is greater than $35,000,000, Borrower shall have
delivered to Administrative Agent (A) at least 10 Business Days prior to the
closing date for such proposed acquisition, (i) a Compliance Certificate
evidencing compliance with Section 6.7 as required under clause (iv) above and
(ii) all other relevant financial information with respect to such acquired
assets, including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7 and (B) promptly
upon request by Administrative Agent, (i) a copy of the purchase agreement
related to the proposed Permitted Acquisition (and any related documents
reasonably requested by Administrative Agent) and (ii) quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve month (12) month period immediately prior to such
proposed Permitted Acquisition, including any audited financial statements that
are available;
     (vi) any Person or assets or division as acquired in accordance herewith
(x) shall be in same business or lines of business in which Borrower and/or its
Subsidiaries are engaged as of the Closing Date or a business reasonably related
thereto, and (y) shall be domiciled and/or located in the United States;
     (vii) Borrower’s Liquidity (after giving effect to the consummation of the
respective Permitted Acquisition and any financing thereof) shall equal or
exceed $50,000,000; and
     (viii) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn).
     “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities and Governmental Authorities.
     “Platform” as defined in Section 5.1(n).
     “Pledge and Security Agreement” means the Pledge and Security Agreement to
be executed by Borrower and each Guarantor substantially in the form of
Exhibit I, as it may be amended, supplemented or otherwise modified from time to
time.
     “Prime Rate” means the rate of interest quoted in The Wall Street Journal,
Money Rates Section as the Prime Rate (currently defined as the base rate on
corporate loans posted by at least 75% of the nation’s thirty (30) largest
banks), as in effect from time to time. The Prime Rate is a

28



--------------------------------------------------------------------------------



 



reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.
     “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.
     “Projections” as defined in Section 4.8.
     "Pro Rata Share” means (i) with respect to all payments, computations and
other matters relating to the Term Loan of any Lender, the percentage obtained
by dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders. For all
other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Revolving Exposure of that Lender by (B) an amount equal to the
sum of the aggregate Term Loan Exposure and the aggregate Revolving Exposure of
all Lenders.
     “Qualified Equity Interests” of any Person shall mean any Equity Interests
of such person that are not Disqualified Equity Interests.
     “RBC HMO” as defined in Section 6.7(a).
     “Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
     “Record Document” means, with respect to any Leasehold Property, (i) the
lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
     “Recorded Leasehold Interest” means a Leasehold Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrancers of the affected
real property.
     “Recovery Event” means any settlement of or payment (i) in respect of any
property or casualty insurance claim in respect of a covered loss thereunder or
(ii) as a result of the taking of any assets of Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent

29



--------------------------------------------------------------------------------



 



domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking.
     “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
     “Register” as defined in Section 2.7(b).
     “Regulation D” means Regulation D of the Board of Governors, as in effect
from time to time.
     “Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
     “Regulatory Action Level” means the regulatory action level risk-based
capital threshold, as defined by NAIC, or, in any state that has not adopted the
NAIC definition, as defined by the applicable state Governmental Authority.
     “Reimbursement Date” as defined in Section 2.4(d).
     “Reinvestment Deferred Amount” means, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by Borrower or its Subsidiaries
in connection therewith that are not applied pursuant to Section 2.15(b) as a
result of the delivery of a Reinvestment Notice.
     “Reinvestment Event” means any Asset Sale or Recovery Event in respect of
which Borrower has delivered a Reinvestment Notice.
     “Reinvestment Notice” means a written notice executed by an Authorized
Officer (i) stating that Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to repair or replace the assets which were
the subject of such Asset Sale or Recovery Event or to acquire Useful Assets and
(ii) certifying that no Default or Event of Default has occurred and is
continuing at such time.
     “Reinvestment Prepayment Amount” means, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to repair or replace
the assets which were the subject of the relevant Asset Sale or Recovery Event
or to acquire Useful Assets.
     “Reinvestment Prepayment Date” means, with respect to any Reinvestment
Event, the earlier of (i) the date occurring twelve months after such
Reinvestment Event or, if Borrower or its Subsidiaries enter into a legally
binding commitment to reinvest the relevant Reinvestment Deferred Amount prior
to the date occurring twelve months after such Reinvestment Event, then the date
occurring eighteen months after such Reinvestment Event and (ii) the date on
which Borrower or its Subsidiaries shall have determined not to use all or any
portion of the relevant Reinvestment Deferred Amount to repair or replace the
assets which were the subject of the relevant Asset Sale or Recovery Event or to
acquire Useful Assets, but in the case of this clause

30



--------------------------------------------------------------------------------



 



(ii) only with respect to the portion of the applicable Reinvestment Deferred
Amount as to which such determination has been made.
     “Related Agreements” means, collectively, the Acquisition Agreement and
other agreements and documents related thereto.
     “Related Convertible Debt Derivative Transaction” means one or more options
or other derivative transactions entered into by the Borrower in connection with
the issuance by the Borrower of Convertible Indebtedness, each of which relates
to the Equity Interests into which such Convertible Indebtedness may be
converted.
     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
     “Replacement Lender” as defined in Section 2.23.
     “Required Advances” means advances required by HMO Regulators to be made by
Borrower or any of its Subsidiaries to a Contract Provider.
     “Required Prepayment Date” as defined in Section 2.15(c).
     “Requirement of Law” shall mean, collectively, any and all requirements of
any Governmental Authority including any and all laws, judgments, orders,
decrees, ordinances, rules, regulations, statutes or case law (including all
applicable HMO Regulations, Medicare Regulations and Medicaid Regulations).
     “Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of
Qualified Equity Interests; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Borrower now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Borrower now or hereafter outstanding; and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund, cash

31



--------------------------------------------------------------------------------



 



settlement or similar payment with respect to any earn-out obligation or any
Designated Indebtedness, Subordinated Indebtedness or any Related Convertible
Debt Derivative Transaction.
     “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment, if any, is set forth on Appendix A-2 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Revolving Commitments
as of the Closing Date is $100,000,000.
     “Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
     “Revolving Commitment Termination Date” means the earliest to occur of
(i) October 3, 2007, if the Term Loans are not made on or before that date,
(ii) the fifth anniversary of the Closing Date, (iii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b) or 2.14
and (iv) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.
     “Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders) and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
     “Revolving Lender” means each Lender that has a Revolving Commitment or
that holds Revolving Loans.
     “Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a).
     “Revolving Loan Note” means a promissory note in the form of Exhibit B-2,
as it may be amended, supplemented or otherwise modified from time to time.
     “RS Advances” means advances made by HMO Subsidiaries in the ordinary
course of business to Contract Providers on a per member per month basis
designed to cover such Contract Providers’ anticipated professional risk, which
advances are then adjusted on a periodic basis (and in any event no less than
quarterly) between the HMO Subsidiaries and the Contract Providers based on
actual experience measured against pre-determined sharing ratios.

32



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
     “SAP” means, with respect to each HMO Subsidiary, the statutory accounting
principles and procedures prescribed or permitted by applicable HMO Regulations
for such HMO Subsidiary, applied on a consistent basis, as interpreted by the
state in which the applicable HMO Subsidiary operates.
     “SCHIP” means the State Childrens’ Health Insurance Program, a
federal/state matching program that provides health care coverage to children
not otherwise covered by Medicaid or other insurance programs and that may be
administered by states through their Medicaid programs.
     “SEC” means the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority succeeding to the functions thereof.
     “Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time and any successor statute.
     “Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations promulgated thereunder.
     “Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G-2.
     “Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at

33



--------------------------------------------------------------------------------



 



such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
     “Stark I and II” means Section 1877 of the Social Security Act as set forth
at Section 1395nn of Title 42 of the United States Code, as amended and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time.
     “Statutory Net Worth” means, for an HMO Subsidiary, the difference between
(i) total admitted assets and (ii) total liabilities, in each case as calculated
according to the applicable state’s interpretation of SAP or other similar
state-mandated accounting principles.
     “Subject Transaction” as defined in Section 6.7(d).
     “Subordinated Indebtedness” means any unsecured Indebtedness of Borrower,
no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption or mandatory prepayment), prior to
the first anniversary of the Term Loan Maturity Date (it being understood that
any required offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction) and the terms
and conditions of which (including subordination provisions) are otherwise
reasonably satisfactory to Administrative Agent.
     “Subordinated Indebtedness Indenture” means any indenture or other
agreement pursuant to which any Subordinated Indebtedness is issued.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, Joint Venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
     “Swing Line Lender” means Citibank, N.A. in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.
     “Swing Line Loan” means a Loan made by Swing Line Lender to Borrower
pursuant to Section 2.3.
     “Swing Line Note” means a promissory note in the form of Exhibit B-3, as it
may be amended, supplemented or otherwise modified from time to time.
     “Swing Line Sublimit” means the lesser of (i) $5,000,000 and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

34



--------------------------------------------------------------------------------



 



     “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
     “Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(a).
     “Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Term Loan, and “Term Loan Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Term Loan
Commitment, if any, is set forth on Appendix A-1 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Term Loan Commitments as of the
Closing Date is $300,000,000.
     “Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
     “Term Loan Maturity Date” means the earlier of (i) the fifth anniversary of
the Closing Date and (ii) the date that all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
     “Term Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.
     “Terminated Lender” as defined in Section 2.23.
     “Title Policy” as defined in Section 5.11.
     “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans and (iii) the Letter of Credit Usage.
     “Transaction Costs” means the fees, costs and expenses payable by Borrower
or any of Borrower’s Subsidiaries on or before the Closing Date in connection
with the transactions contemplated by the Credit Documents and the Related
Agreements.

35



--------------------------------------------------------------------------------



 



     “Type of Loan” means (i) with respect to either Term Loans or Revolving
Loans, a Base Rate Loan or a Eurodollar Rate Loan and (ii) with respect to Swing
Line Loans, a Base Rate Loan.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “U.S. Lender” as defined in Section 2.20(c).
     “Useful Assets” means, in the case of an Asset Sale, assets of the general
type used or useful in the business of Borrower and its Subsidiaries and, in the
case of a Recovery Event, long term or otherwise non-current productive assets
of the general type used or useful in the business of Borrower and its
Subsidiaries.
     “Waivable Mandatory Prepayment” as defined in Section 2.15(c).
     1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Except as otherwise expressly provided herein,
financial statements and other information required to be delivered by Borrower
to the Lenders pursuant to Section 5.1(a) and 5.1(b) shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 5.1(e), if
applicable). Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements. Notwithstanding the foregoing, in the event that any
Accounting Change shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then Borrower and Administrative Agent agree to enter into negotiations in good
faith in order to amend such provisions of this Agreement so as to reflect
equitably such Accounting Change with the desired result that the criteria for
evaluating Borrower’s financial condition shall be the same after such
Accounting Change as if such Accounting Change had not occurred. Until such time
as such amendment shall have been executed and delivered by Borrower and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred.
     1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

36



--------------------------------------------------------------------------------



 



SECTION 2. LOANS AND LETTERS OF CREDIT
     2.1 Term Loans.
          (a) Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a Term Loan to Borrower in
an amount equal to such Lender’s Term Loan Commitment. Borrower may make only
one borrowing under the Term Loan Commitment, which shall be on the Closing
Date. Any amount borrowed under this Section 2.1(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts
owed hereunder with respect to the Term Loans shall be paid in full no later
than the Term Loan Maturity Date. Each Lender’s Term Loan Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Term Loan Commitment on such date.
     (b) Borrowing Mechanics for Term Loans.
     (i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than three days prior to the Closing Date. Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing.
     (ii) Each Lender shall make its Term Loan available to Administrative Agent
not later than 12:00 noon (New York City time) on the Closing Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrower.
     2.2 Revolving Loans.
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Borrower in Dollars in an aggregate amount up to but not
exceeding such Lender’s Revolving Commitment; provided, that no more than
$25,000,000 in the aggregate shall be available on the Closing Date and provided
further, that after giving effect to the making of any Revolving Loans in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect. Amounts borrowed pursuant to this Section 2.2(a) may
be repaid and reborrowed during the Revolving Commitment Period. Each Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date,
and all

37



--------------------------------------------------------------------------------



 



Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.
          (b) Borrowing Mechanics for Revolving Loans.
     (i) Except pursuant to 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
     (ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower
shall deliver to Administrative Agent a fully executed and delivered Funding
Notice no later than 10:00 a.m. (New York City time) at least three Business
Days in advance of the proposed Credit Date in the case of a Eurodollar Rate
Loan and at least one Business Day in advance of the proposed Credit Date in the
case of a Revolving Loan that is a Base Rate Loan. Except as otherwise provided
herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan
shall be irrevocable on and after the related Interest Rate Determination Date
and Borrower shall be bound to make a borrowing in accordance therewith.
     (iii) Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided, Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.
     (iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 noon (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.
     2.3 Swing Line Loans.
          (a) Swing Line Loans Commitment. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Borrower in Dollars in the aggregate amount
up to but not exceeding the Swing Line Sublimit; provided, that after giving
effect to the making of any Swing

38



--------------------------------------------------------------------------------



 



Line Loan, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.3 may be repaid and reborrowed during the Revolving Commitment
Period. Swing Line Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date, and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
     (i) Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
     (ii) Whenever Borrower desires that Swing Line Lender make a Swing Line
Loan, Borrower shall deliver to Administrative Agent a Funding Notice no later
than 12:00 noon (New York City time) on the proposed Credit Date.
     (iii) Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.
     (iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s

39



--------------------------------------------------------------------------------



 



outstanding Revolving Loans to Borrower and shall be due under the Revolving
Loan Note issued by Borrower to Swing Line Lender. If any portion of any such
amount paid (or deemed to be paid) to Swing Line Lender should be recovered by
or on behalf of Borrower from Swing Line Lender in bankruptcy, by assignment for
the benefit of creditors or otherwise, the loss of the amount so recovered shall
be ratably shared among all Lenders in the manner contemplated by Section 2.17.
     (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to have purchased and
hereby agrees to purchase a participation in such outstanding Swing Line Loans
and in an amount equal to its Pro Rata Share of the applicable unpaid amount
together with accrued interest thereon. Upon one Business Day’s notice from
Swing Line Lender, each Lender holding a Revolving Commitment shall deliver to
Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of Swing Line
Lender. In order to evidence such participation each Lender holding a Revolving
Commitment agrees to enter into a participation agreement at the request of
Swing Line Lender in form and substance reasonably satisfactory to Swing Line
Lender. In the event any Lender holding a Revolving Commitment fails to make
available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
     (vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender believed in good faith that
all conditions under Section 3.2 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans were satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made, or the
satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to

40



--------------------------------------------------------------------------------



 



do so after the occurrence and during the continuation of a Default or Event of
Default or (B) at a time when a Funding Default exists unless Swing Line Lender
has entered into arrangements satisfactory to it and Borrower to eliminate Swing
Line Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Ling Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.
     2.4 Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Letters of Credit. During the Revolving Commitment Period, subject
to the terms and conditions hereof, Issuing Bank agrees to issue Letters of
Credit for the account of Borrower in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $100,000 or such lesser amount as is acceptable to
Issuing Bank; (iii) after giving effect to such issuance, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect;
(v) in no event shall any standby Letter of Credit have an expiration date later
than the earlier of (1) the Revolving Commitment Termination Date and (2) the
date which is one year from the date of issuance of such standby Letter of
Credit; and (vi) in no event shall any commercial Letter of Credit (x) have an
expiration date later than the earlier of (1) the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit or (b) be issued if such commercial Letter of
Credit is otherwise unacceptable to Issuing Bank in its reasonable discretion.
Subject to the foregoing, Issuing Bank may agree that a standby Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, in the event a Funding Default exists, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage.
          (b) Notice of Issuance. Whenever Borrower desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent an Issuance Notice no
later than 12:00 noon (New York City time) at least three Business Days (in the
case of standby letters of credit) or five Business Days (in the case of
commercial letters of credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance. Upon satisfaction or waiver of the conditions set forth in
Section 3.2, Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify each Lender with a Revolving Commitment of
such issuance, which notice shall be accompanied by a copy of such

41



--------------------------------------------------------------------------------



 



Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.4(e).
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Borrower and Issuing Bank, Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts, and none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder. Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Borrower. Notwithstanding anything to the contrary contained
in this Section 2.4(c), Borrower shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank.
          (d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters
of Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Borrower and Administrative Agent,
and Borrower shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to

42



--------------------------------------------------------------------------------



 



make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing and (ii) subject
to satisfaction or waiver of the conditions specified in Section 3.2, Lenders
with Revolving Commitments shall, on the Reimbursement Date, make Revolving
Loans that are Base Rate Loans in the amount of such honored drawing, the
proceeds of which shall be applied directly by Administrative Agent to reimburse
Issuing Bank for the amount of such honored drawing; and provided further, if
for any reason proceeds of Revolving Loans are not received by Issuing Bank on
the Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.4(d) shall be deemed to relieve any Lender with a Revolving Commitment
from its obligation to make Revolving Loans on the terms and conditions set
forth herein and Borrower shall retain any and all rights it may have against
any such Lender resulting from the failure of such Lender to make such Revolving
Loans under this Section 2.4(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased and hereby irrevocably
agrees to purchase from Issuing Bank a participation in such Letter of Credit
and any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
Borrower shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 noon (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of Issuing Bank is
located) after the date notified by Issuing Bank. In the event that any Lender
with a Revolving Commitment fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
rate customarily used by Issuing Bank for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. Nothing in this
Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank. In the event Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Borrower in reimbursement of such honored drawing when such payments are
received. Any

43



--------------------------------------------------------------------------------



 



such distribution shall be made to a Lender at its primary address set forth
below its name on Appendix B or at such other address as such Lender may
request.
          (f) Obligations Absolute. The obligation of Borrower to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
          (g) Indemnification. Without duplication of any obligation of Borrower
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of Issuing Bank or (2) the wrongful dishonor by Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or (ii)
the failure of Issuing Bank to honor a drawing under any such Letter of Credit
as a result of any Governmental Act.
          (h) Additional Issuing Banks. Borrower may, at any time and from time
to time, designate one or more additional Revolving Lender(s) to act as an
issuing bank under the terms of this Agreement, with the consent of
Administrative Agent (which consent shall not be unreasonably withheld) and such
Revolving Lender(s). Any Revolving Lender designated as an issuing bank pursuant
to this paragraph (h) shall be deemed (in addition to being a Revolving Lender)
to be the Issuing Bank with respect to Letters of Credit issued or to be issued
by such Revolving Lender, and all references herein and in the other Loan
Documents to the term

44



--------------------------------------------------------------------------------



 



“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Revolving Lender in its capacity as Issuing Bank, as the context shall
require.
          (i) Resignation or Removal of an Issuing Bank. Any Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior notice
to Lenders, Administrative Agent and Borrower. Administrative Agent shall notify
Lenders of any such resignation and any corresponding replacement of any Issuing
Bank. At the time any such resignation or replacement shall become effective,
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11. From and after the effective date of any
such resignation or replacement or addition, as applicable, (i) the successor or
additional Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or such addition or to any previous Issuing Bank, or
to such successor or such addition and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
Borrower may, in its discretion, select which Issuing Bank is to issue any
particular Letter of Credit.
     2.5 Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify

45



--------------------------------------------------------------------------------



 



Borrower and Borrower shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing in
this Section 2.5(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments and Revolving Commitments hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     2.6 Use of Proceeds. The proceeds of the Term Loans shall be used to fund,
in part, the Acquisition and to pay Transaction Costs. The Revolving Loans, if
any, made on the Closing Date shall be applied by Borrower to repay Existing
Indebtedness. The proceeds of the Revolving Loans, Swing Line Loans and Letters
of Credit made after the Closing Date shall be applied by Borrower for working
capital and general corporate purposes of Borrower and its Subsidiaries,
including permitted Consolidated Capital Expenditures and Permitted
Acquisitions. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.
     2.7 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be presumed
correct and binding on Borrower, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Borrower’s Obligations in
respect of any applicable Loans; and provided further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.
          (b)Register. Administrative Agent (or its agent or sub-agent appointed
by it) shall maintain at the Principal Office a register for the recordation of
the names and addresses of Lenders and the Revolving Commitments and Loans of
each Lender from time to time (the “Register”). The Register shall be available
for inspection by Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record, or shall cause to be
recorded, in the Register the Revolving Commitments and the Loans in accordance
with the provisions of Section 10.6 and each repayment or prepayment in respect
of the principal amount of the Loans, and any such recordation shall be presumed
correct and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Borrower’s
Obligations in respect of any Loan. Borrower hereby designates GSCP to serve as
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and

46



--------------------------------------------------------------------------------



 



Borrower hereby agrees that, to the extent GSCP serves in such capacity, GSCP
and its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”
          (c) Notes. If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the case may be.
     2.8 Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
     (i) in the case of Term Loans and Revolving Loans:
     (1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
     (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and
     (ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan, which can be made and maintained as a Base Rate
Loan only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date that Lead Arranger notifies Borrower
that the primary syndication of the Loans and Revolving Commitments has been
completed, as determined by Lead Arranger, the Term Loans shall be maintained as
either (1) Eurodollar Rate Loans having an Interest Period of no longer than one
month or (2) Base Rate Loans. If on any day a Loan is outstanding with respect
to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than five (5) Interest Periods outstanding at any time. In the event Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then current Interest Period

47



--------------------------------------------------------------------------------



 



for such Loan (or if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan). In the event Borrower
fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, Borrower shall be
deemed to have selected an Interest Period of one month. As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be presumed correct and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365 day or 366 day year, as
the case may be and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360 day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
          (e) Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Loans, including final maturity
of the Loans; provided, however, with respect to any voluntary prepayment of a
Base Rate Loan, accrued interest shall instead be payable on the applicable
Interest Payment Date.
          (f) Borrower agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.
          (g) Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 365/366 day year for the actual number of days elapsed in the
period during which it accrues and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing

48



--------------------------------------------------------------------------------



 



Bank of any payment of interest pursuant to Section 2.8(f), Issuing Bank shall
distribute to each Lender, out of the interest received by Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event Issuing Bank shall have been reimbursed by Lenders for all
or any portion of such honored drawing, Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.4(e) with
respect to such honored drawing such Lender’s Pro Rata Share of any interest
received by Issuing Bank in respect of that portion of such honored drawing so
reimbursed by Lenders for the period from the date on which Issuing Bank was so
reimbursed by Lenders to but excluding the date on which such portion of such
honored drawing is reimbursed by Borrower.
     2.9 Conversion/Continuation.
          (a) Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, Borrower shall have the
option:
     (i) to convert at any time all or any part of any Term Loan or Revolving
Loan equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or
     (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.
     2.10 Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to

49



--------------------------------------------------------------------------------



 



the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Revolving Loans); provided, in the case
of Eurodollar Rate Loans, upon the expiration of the Interest Period in effect
at the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
     2.11 Fees.
          (a) Borrower agrees to pay to Lenders having Revolving Exposure:
     (i) commitment fees equal to (1) the average of the daily difference
between (a) the Revolving Commitments and (b) the aggregate principal amount of
(x) all outstanding Revolving Loans plus (y) the Letter of Credit Usage, times
(2) the Applicable Revolving Commitment Fee Percentage; and
     (ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.
          (b) Borrower agrees to pay directly to Issuing Bank, for its own
account, the following fees:
     (i) a fronting fee equal to 0.250% (or such other amount as may be agreed
to by Borrower and such Issuing Bank), per annum, times the average aggregate
daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
     (ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
          (c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360 day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year

50



--------------------------------------------------------------------------------



 



during the Revolving Commitment Period, commencing on the first such date to
occur after the Closing Date and on the Revolving Commitment Termination Date.
          (d) In addition to any of the foregoing fees, Borrower agrees to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.
     2.12 Scheduled Payments/Commitment Reductions.
          (a) The principal amounts of the Term Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below:

          Installment Date   Principal Amount
December 31, 2007
  $ 3,750,000.00  
March 31, 2008
  $ 3,750,000.00  
June 30, 2008
  $ 3,750,000.00  
September 30, 2008
  $ 3,750,000.00  
December 31, 2008
  $ 7,500,000.00  
March 31, 2009
  $ 7,500,000.00  
June 30, 2009
  $ 7,500,000.00  
September 30, 2009
  $ 7,500,000.00  
December 31, 2009
  $ 7,500,000.00  
March 31, 2010
  $ 7,500,000.00  
June 30, 2010
  $ 7,500,000.00  
September 30, 2010
  $ 7,500,000.00  
December 31, 2010
  $ 11,250,000.00  
March 31, 2011
  $ 11,250,000.00  
June 30, 2011
  $ 11,250,000.00  
September 30, 2011
  $ 11,250,000.00  
December 31, 2011
  $ 45,000,000.00  
March 31, 2012
  $ 45,000,000.00  
June 30, 2012
  $ 45,000,000.00  
Term Loan Maturity Date
  $ 45,000,000.00  

          (b) Notwithstanding the foregoing, (i) such Installments shall be
reduced in connection with any voluntary or mandatory prepayments of the Term
Loans, as the case may be, in accordance with Sections 2.13, 2.14 and 2.15, as
applicable; and (ii) the Term Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Term Loan Maturity Date.

51



--------------------------------------------------------------------------------



 



     2.13 Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
     (i) Any time and from time to time:
     (1) with respect to Base Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount;
     (2) with respect to Eurodollar Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and
     (3) with respect to Swing Line Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $500,000
and in integral multiples of $100,000 in excess of that amount.
     (ii) All such prepayments shall be made:
     (1) upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;
     (2) upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and
     (3) upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 noon (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
          (b) Voluntary Commitment Reductions.
     (i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in

52



--------------------------------------------------------------------------------



 



whole or permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided, any such partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
     (ii) Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately in
accordance with its Pro Rata Share thereof.
     2.14 Mandatory Prepayments/Commitment Reductions.
          (a) Asset Sales. No later than the first Business Day following the
date of receipt by Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Asset Sale Proceeds, unless (i) a
Reinvestment Notice shall be delivered in respect thereof, (ii) the aggregate
Net Asset Sale Proceeds from the Closing Date through the applicable date of
determination that have not been applied to the prepayment of Loans do not
exceed $5,000,000 and (iii) no Event of Default shall have occurred and be
continuing at such time; provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied as set
forth in Section 2.15(b).
          (b) Insurance/Condemnation Proceeds. No later than the first Business
Day following the date of receipt by Borrower or any of its Subsidiaries of Net
Insurance/Condemnation Proceeds from a Recovery Event, Borrower shall prepay the
Loans as set forth in Section 2.15(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds, unless (i) a Reinvestment Notice shall be
delivered in respect thereof, (ii) the aggregate Net Insurance/Condemnation
Proceeds from the Closing Date through the applicable date of determination that
have not been applied to the prepayment of Loans do not exceed $5,000,000 and
(iii) no Event of Default shall have occurred and be continuing at such time;
provided that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied as set forth in Section 2.15(b).
          (c) Issuance of Equity Securities. On the date of receipt by Borrower
or any of its Subsidiaries of any Cash proceeds from a capital contribution to,
or the issuance of any Equity Interests of, Borrower or any of its Subsidiaries
(other than (i) pursuant to any employee stock or stock option compensation
plan, (ii) a capital contribution by Borrower or any of its Subsidiaries to
another Subsidiary of Borrower or (iii) the issuance of Equity Interests of
Borrower or any of its Subsidiaries to Borrower or another Subsidiary of
Borrower), Borrower shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to 50% of

53



--------------------------------------------------------------------------------



 



such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses; provided that during any period in which the Leverage Ratio
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(c) calculating the Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter) shall be 1.00:1.00 or less,
Borrower shall only be required to make the prepayments and/or reductions
otherwise required hereby in an amount equal to 25% of such net proceeds.
          (d) Issuance of Debt. No later than the first Business Day following
receipt by Borrower or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Borrower or any of its Subsidiaries (other
than any Indebtedness permitted to be incurred pursuant to Section 6.1 (other
than clause (c) of Section 6.1)), Borrower shall prepay the Loans as set forth
in Section 2.15(b) in an aggregate amount equal to 100% of such proceeds (net of
(i) underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses and
(ii) the bona fide costs and expenses incurred in connection with the
consummation of any Related Convertible Debt Derivative Transaction in an amount
not to exceed 15% of such proceeds).
          (e) Excess Cash Flow. In the event that there shall be Excess Cash
Flow for any Fiscal Year (commencing with the Fiscal Year ending December 31,
2008), Borrower shall, no later than 105 days after the end of such Fiscal Year,
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal to
(i) 50% of such Excess Cash Flow minus (ii) voluntary repayments of the Loans
(excluding repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments); provided, that if, as of the last day of the most recently ended
Fiscal Year, the Leverage Ratio (determined for any such period by reference to
the Compliance Certificate delivered pursuant to Section 5.1(c) calculating the
Leverage Ratio as of the last day of such Fiscal Year) shall be 1.00:1.00 or
less, Borrower shall only be required to make the prepayments and/or reductions
otherwise required hereby in an amount equal to (i) 25% of such Excess Cash Flow
minus (ii) voluntary repayments of the Loans (excluding repayments of Revolving
Loans or Swing Line Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments).
          (f) Revolving Loans and Swing Loans. Borrower shall from time to time
prepay first, the Swing Line Loans and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.
          (g) Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(e), Borrower shall deliver to Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Excess Cash Flow, as the case may be. In the event
that Borrower shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Borrower shall promptly make
an additional prepayment of the Loans and/or the Revolving Commitments shall be
permanently reduced in an amount equal to such excess and Borrower shall
concurrently

54



--------------------------------------------------------------------------------



 



therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
     2.15 Application of Prepayments/Reductions.
          (a) Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Borrower in the applicable notice of prepayment; provided that in the event
Borrower fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
        first, to repay outstanding Swing Line Loans to the full extent thereof;
        second, to repay outstanding Revolving Loans to the full extent thereof;
and
        third, to prepay the Term Loans and reduce the scheduled remaining
Installments of principal of the Term Loans on a pro rata basis.
          (b) Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:
        first, to prepay the Term Loans and reduce the remaining scheduled
Installments of principal of the Term Loans on a pro rata basis;
        second, to prepay the Swing Line Loans to the full extent thereof;
        third, to prepay the Revolving Loans to the full extent thereof;
        fourth, to prepay outstanding reimbursement obligations with respect to
Letters of Credit; and
        fifth, to cash collateralize Letters of Credit.
          (c) Waivable Mandatory Prepayment. Anything contained herein to the
contrary notwithstanding, in the event Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans, not
less than three Business Days prior to the date (the “Required Prepayment Date”)
on which Borrower is required to make such Waivable Mandatory Prepayment,
Borrower shall notify Administrative Agent of the amount of such prepayment and
Administrative Agent will promptly thereafter notify each

55



--------------------------------------------------------------------------------



 



Lender holding an outstanding Term Loan of the amount of such Lender’s Pro Rata
Share of such Waivable Mandatory Prepayment and such Lender’s option to refuse
such amount. Each such Lender may exercise such option by giving written notice
to Borrower and Administrative Agent of its election to do so on or before the
first Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify Borrower and Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option). On the Required Prepayment Date, Borrower shall
pay to Administrative Agent the amount of the Waivable Mandatory Prepayment, in
an amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loans of such Lenders (which prepayment shall be applied to the scheduled
Installments of principal of the Term Loans in accordance with Section 2.15(b)).
Amounts equal to that portion of the Waivable Mandatory Prepayment otherwise
payable to those Lenders that have elected to exercise such option shall be
retained by Borrower and may be used for general corporate purposes not
otherwise prohibited hereunder.
          (d) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering separately each Class of Loans being prepaid,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.18(c).
     2.16 General Provisions Regarding Payments.
          (a) All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition and delivered to
Administrative Agent not later than 12:00 noon (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

56



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
          (f) [Reserved].
          (g) Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 12:00 noon (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.
          (h) If an Event of Default shall have occurred and not otherwise been
waived and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.
     2.17 Ratable Sharing. Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate

57



--------------------------------------------------------------------------------



 



Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
     2.18 Making or Maintaining Eurodollar Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be
presumed correct absent manifest error and binding upon all parties hereto), on
any Interest Rate Determination Date with respect to any Eurodollar Rate Loans,
that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Loans on the basis provided for in the definition of Adjusted Eurodollar
Rate, Administrative Agent shall on such date give notice (by telefacsimile or
by telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be presumed correct absent manifest error and binding upon all parties
hereto but shall be made only after consultation with Borrower and
Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3)

58



--------------------------------------------------------------------------------



 



the Affected Lender’s obligation to maintain its outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, Borrower shall
have the option, subject to the provisions of Section 2.18(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

59



--------------------------------------------------------------------------------



 



     2.19 Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be presumed correct and binding upon
all parties hereto) that any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall pay to such Lender,
within five Business Days after receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as such Lender
in its sole discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on

60



--------------------------------------------------------------------------------



 



the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after tax basis for such reduction. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
     2.20 Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by or on behalf of
any Credit Party hereunder and under the other Credit Documents shall (except to
the extent required by law) be paid free and clear of and without any deduction
or withholding on account of, any Tax (other than a Tax on the overall net
income of any Lender) imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of any Credit Party or by any federation or organization of
which the United States of America or any such jurisdiction is a member at the
time of payment.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) Borrower shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender (other than a Lender that becomes a Lender pursuant to
Section 2.23) under clause (iii) above except to the extent that any change

61



--------------------------------------------------------------------------------



 



after the date hereof (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender; provided that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender) and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code, a Certificate Re Non-bank Status together with two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. Each Lender
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Internal Revenue Code) for United States federal income tax purposes (a
“U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulation Section 1.6049-4(c) shall deliver to Administrative Agent and
Borrower on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two original copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case,
any successor form), or a Certificate Re Non-bank Status and two original copies
of Internal Revenue Service Form W-8BEN (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required

62



--------------------------------------------------------------------------------



 



under the Internal Revenue Code and reasonably requested by Borrower to confirm
or establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under
the Credit Documents, or notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence. Borrower
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.20(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the first sentence of this
Section 2.20(c), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant this Section 2.20 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.
     2.21 Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
     2.22 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
"Lender” for purposes of

63



--------------------------------------------------------------------------------



 



voting on any matters (including the granting of any consents or waivers) with
respect to any of the Credit Documents; (b) to the extent permitted by
applicable law, until such time as the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero, (i) any voluntary prepayment
of the Revolving Loans shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Revolving
Exposure of such Defaulting Lender were zero and (ii) any mandatory prepayment
of the Revolving Loans shall, if Borrower so directs at the time of making such
mandatory prepayment, be applied to the Revolving Loans of other Lenders (but
not to the Revolving Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender, it being
understood and agreed that Borrower shall be entitled to retain any portion of
any mandatory prepayment of the Revolving Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans and such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage shall be excluded for purposes of calculating the Revolving
Commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Revolving Commitment fee pursuant to Section 2.11
with respect to such Defaulting Lender’s Revolving Commitment in respect of any
Default Period with respect to such Defaulting Lender; and (d) the Total
Utilization of Revolving Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Revolving Commitment of any Lender shall be increased or
otherwise affected and, except as otherwise expressly provided in this
Section 2.22, performance by Borrower of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.22. The rights and remedies
against a Defaulting Lender under this Section 2.22 are in addition to other
rights and remedies which Borrower may have against such Defaulting Lender with
respect to any Funding Default and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default.
     2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.18,
2.19 or 2.20, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect and (iii) such Lender shall fail to withdraw such notice within
five Business Days after Borrower’s request for such withdrawal; or (b) (i) any
Lender shall become a Defaulting Lender, (ii) the Default Period for such
Defaulting Lender shall remain in effect and (iii) such Defaulting Lender shall
fail to cure the default as a result of which it has become a Defaulting Lender
within five Business Days after Borrower’s request that it cure such default; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5, the consent of Requisite Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such

64



--------------------------------------------------------------------------------



 



Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender
or a Non-Consenting Lender and the Defaulting Lender shall pay the fees, if any,
payable thereunder in connection with any such assignment from such Defaulting
Lender; provided that (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20 or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender; provided, Borrower may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
the effectiveness of such election, Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6. In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within
one Business Day after receipt of such notice, each Lender hereby authorizes and
directs Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.
SECTION 3. CONDITIONS PRECEDENT
     3.1 Closing Date. The obligation of each Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
          (a) Credit Documents. Administrative Agent shall have received copies
of each Credit Document originally executed and delivered by each applicable
Credit Party in a quantity reasonably deemed sufficient by Administrative Agent.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received:

65



--------------------------------------------------------------------------------



 



     (i) (1) copies of each Organizational Document executed and delivered by
each Credit Party, as applicable and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (2) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (3) resolutions of the Board of Directors or similar governing body of
each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents and the Related
Agreements to which it is a party or by which it or its assets may be bound as
of the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (4) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Closing Date; and (5) such other documents as Administrative Agent may
reasonably request; and
     (ii) (1) a certificate of the secretary or assistant secretary of each HMO
Subsidiary dated the Closing Date, certifying that attached thereto is a true
and complete copy of each Organizational Document of such HMO Subsidiary
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization and (2) a good standing certificate from
the applicable Governmental Authority of each HMO Subsidiary (in so-called
“long-form” if available), in each case, dated a recent date prior to the
Closing Date.
          (c) Organizational and Capital Structure. The organizational structure
and capital structure of Borrower and its Subsidiaries, after giving effect to
Acquisition, shall be as set forth on Schedule 4.1.
          (d) Consummation of Transactions Contemplated by Related Agreements.
     (i) (1) All conditions to the Acquisition set forth in the Acquisition
Agreement shall have been satisfied or the fulfillment of any such conditions
shall have been waived, with the consent of Administrative Agent if the
Administrative Agent reasonably determines such waiver is material and adverse
to the Lenders, (2) the Acquisition shall have been consummated in accordance
with the terms of the Acquisition Agreement in all material respects and (3) the
aggregate cash consideration paid to the shareholders of LMCHP on the Closing
Date in connection with the Acquisition shall not exceed $355,000,000.
     (ii) Administrative Agent shall have received a fully executed or conformed
copy of the Acquisition Agreement and any material documents executed in
connection therewith, together with copies of each of the opinions of counsel,
if any, delivered to the parties under the Acquisition Agreement, accompanied by
a letter from each such counsel (to the extent not inconsistent with such
counsel’s established internal policies) authorizing Lenders to rely upon such
opinion to the same extent as though it were addressed to Lenders. Each Related
Agreement shall be in full force and effect, and

66



--------------------------------------------------------------------------------



 



no provision thereof shall have been modified or waived in any respect
determined by Administrative Agent to be material and adverse to the Lenders
without the consent of Administrative Agent.
          (e) Existing Indebtedness. On the Closing Date, Borrower and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness (other than
any Existing Indebtedness listed on Schedule 6.1), (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent all documents or instruments necessary
to release all Liens securing such Indebtedness or other obligations of Borrower
and its Subsidiaries thereunder being repaid on the Closing Date and (iv) made
arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of Borrower and its Subsidiaries
with respect thereto.
          (f) Transaction Costs. Borrower shall have delivered to Administrative
Agent Borrower’s reasonable best estimate of the Transaction Costs (other than
fees payable to any Agent).
          (g) Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all material consents of other
Persons, in each case that are necessary or advisable, including those required
by the Florida Office of Insurance Regulation in connection with the
transactions contemplated by the Credit Documents and the Related Agreements and
each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
material and adverse conditions on the transactions contemplated by the Credit
Documents or the Related Agreements or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
          (h) [Reserved].
          (i) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, the Credit
Parties shall have delivered to Collateral Agent:
     (i) evidence satisfactory to Collateral Agent of the compliance by each
Credit Party with its obligations under the Pledge and Security Agreement and
the other Collateral Documents (including their obligations to execute and
deliver UCC financing statements, originals of securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein);
     (ii) a completed Collateral Questionnaire executed by an Authorized Officer
of each Credit Party, together with all attachments contemplated thereby;

67



--------------------------------------------------------------------------------



 



     (iii) fully executed and notarized Intellectual Property Security
Agreements, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, memorializing and recording the encumbrance of the
Intellectual Property Assets listed in Schedule 5.2 to the Pledge and Security
Agreement;
     (iv) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party is located
as Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;
     (v) evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including (i) the use of
commercially reasonable efforts to obtain a Landlord Personal Property
Collateral Access Agreement executed by the landlord of any Leasehold Property
and by the applicable Credit Party and (ii) the delivery of any intercompany
notes evidencing Indebtedness permitted to be incurred pursuant to Section
6.1(b)) and made or caused to be made any other filing and recording (other than
as set forth herein) reasonably required by Collateral Agent; and
     (vi) evidence satisfactory to Collateral Agent that Borrower has retained,
at its sole cost and expense, a service provider acceptable to Collateral Agent
for the tracking of all of UCC financing statements of Borrower and the
Guarantors and that will provide notification to Collateral Agent of, among
other things, the upcoming lapse or expiration thereof.
          (j) [Reserved].
          (k) Financial Statements; Projections. Lenders shall have received
from Borrower (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets of Borrower and its Subsidiaries as of the Closing
Date and reflecting the consummation of the Acquisition, the related financings
and the other transactions contemplated by the Credit Documents to occur on or
prior to the Closing Date, which pro forma financial statements shall be in form
reasonably satisfactory to Administrative Agent and (iii) the Projections.
          (l) Evidence of Insurance. Collateral Agent shall have received a
certificate from Borrower’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to Section 5.5 is in
full force and effect, together with endorsements naming the Collateral Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 5.5.
          (m) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Bass, Berry & Sims PLC, counsel for the Credit
Parties, in the form of Exhibit D-1 and as to such other matters as
Administrative Agent may reasonably request, (ii) the general counsel of
Borrower and its Subsidiaries substantially to the effect set forth in
Exhibit D-2 and as to such

68



--------------------------------------------------------------------------------



 



other matters as Administrative Agent may reasonably request and (iii) local
counsel in such jurisdictions as Administrative Agent may reasonably request in
form and substance reasonably satisfactory to Administrative Agent and, in each
case, dated the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent (and each Credit Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders).
          (n) Fees. Borrower shall have paid to Agents the fees payable on the
Closing Date referred to in Section 2.11(d).
          (o) Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate from Borrower.
          (p) Closing Date Certificate. Borrower shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.
          (q) Credit Rating. The credit facilities provided for under this
Agreement shall have been assigned a credit rating by both S&P and Moody’s and
Borrower shall have obtained corporate family ratings from both S&P and Moody’s.
          (r) [Reserved].
          (s) No Litigation. There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs the Acquisition, the financing
thereof or any of the other transactions contemplated by the Credit Documents or
the Related Agreements, or that could have a Material Adverse Effect.
          (t) Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.
          (u) Letter of Direction. Administrative Agent shall have received a
duly executed letter of direction from Borrower addressed to Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans made on such date.
          (v) Maximum Leverage Ratio. After giving effect to the Acquisition,
the ratio of (i) Consolidated Total Debt as of the Closing Date to (ii) pro
forma Consolidated Adjusted EBITDA (which, for purposes of this clause (v),
shall include the Consolidated Net Income of each of the HMO Subsidiaries and
shall be calculated in accordance with Section 6.7(d) for the latest
twelve-month period for which financial statements are then available), shall
not be greater than 2.00:1.00.

69



--------------------------------------------------------------------------------



 



          (w) Patriot Act. At least 10 days prior to the Closing Date, the Lead
Arranger shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) the “Patriot Act”).
     3.2 Conditions to Each Credit Extension.
          (a) Conditions Precedent. The obligation of each Lender to make any
Loan, or Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:
     (i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;
     (ii) after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
     (iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct on and as of
that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date;
     (iv) as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default; and
     (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

70



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Lender and Issuing Bank, on the Closing Date and
on each Credit Date, that the following statements are true and correct (it
being understood and agreed that the representations and warranties made on the
Closing Date are deemed to be made concurrently with the consummation of the
Acquisition contemplated hereby):
     4.1 Organization; Requisite Power and Authority; Qualification.
          (a) Each of Borrower and its Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 4.1, (ii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby and
(iii) is qualified to do business and in good standing in every jurisdiction
where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing has not had and could not be reasonably expected to have, a
Material Adverse Effect.
          (b) Except to the extent a failure to do so could not reasonably be
expected to result in a Material Adverse Effect, each Credit Party and each HMO
Subsidiary: (i) has obtained and maintains in good standing without restriction
all required licenses and certificates of authority, (ii) to the extent prudent
and customary in the industry in which it is engaged, has obtained and maintains
in good standing without restriction, accreditation from all applicable
recognized accrediting agencies, (iii) has entered into and maintains in good
standing without restriction its status under each Medical Reimbursement Program
Provider Agreement to which it is a party, (iv) has implemented and maintains a
compliance program designed to provide effective internal controls to promote
adherence to and to prevent and detect material violations of, any applicable
HMO Regulations, Medicaid Regulations and Medicare Regulations and (v) has
implemented and maintains policies consistent with HIPAA on or before the date
that any provision thereof becomes applicable to Borrower or any of its
Subsidiaries. The Credit Parties require each Contract Provider to provide
evidence, in accordance with re-credentialing requirements, that such Contract
Provider is duly licensed by each Governmental Authority having jurisdiction
over the provision of such service by such Contract Provider in the locations
where the Credit Parties and the HMO Subsidiaries conduct business, to the
extent such licensing is required to enable Contract Provider to provide the
professional services provided by such Contract Provider.
     4.2 Equity Interests and Ownership; HMO Subsidiaries.
          (a) The Equity Interests of each of Borrower’s Subsidiaries have been
duly authorized and validly issued are fully paid and non-assessable. Except as
set forth on Schedule 4.2, as of the date hereof, there is no existing option,
warrant, call, right, commitment

71



--------------------------------------------------------------------------------



 



or other agreement to which Borrower or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interest of any
of Borrower’s Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by such Subsidiary of any additional membership interests
or other Equity Interests or other Securities convertible into, exchangeable for
or evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interest. Schedule 4.2 correctly sets forth the ownership interest
of Borrower and each of its Subsidiaries in their respective Subsidiaries as of
the Closing Date after giving effect to the Acquisition.
          (b) The Credit Parties have no HMO Subsidiaries other than those
specifically disclosed in Schedule 4.2 (as such schedule may be supplemented
from time to time in accordance with Section 5.10).
     4.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
     4.4 No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Borrower or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower or any of its Subsidiaries except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Borrower or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Borrower or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and except for any such approvals or consents the failure of which
to obtain will not have a Material Adverse Effect.
     4.5 Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except (a) as otherwise
set forth in the Acquisition Agreement, (b) as required by HMO Regulations and
described on Schedule 4.5 and (c) for filings and recordings with respect to the
Collateral to be made or otherwise delivered to Collateral Agent for filing
and/or recordation as of the Closing Date.
     4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization,

72



--------------------------------------------------------------------------------



 



moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
     4.7 Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP (or, as applicable with respect to LMCHP
and HMO Subsidiaries, SAP) and fairly present, in all material respects, the
financial position, on a consolidated basis, of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments. As of the Closing Date, neither Borrower nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets or
condition (financial or otherwise) of Borrower and any of its Subsidiaries taken
as a whole.
     4.8 Projections. On and as of the Closing Date, the projections of Borrower
and its Subsidiaries for the period of Fiscal Year 2007 through and including
Fiscal Year 2012 included in the Private Supplement dated September 11, 2007 to
the Confidential Information Memorandum dated September 2007 delivered to
prospective Lenders (the “Projections”) are based on good faith estimates and
assumptions made by the management of Borrower; provided that the Projections
are not to be viewed as facts, and actual results during the period or periods
covered by the Projections may differ from such Projections and the differences
may be material; provided further, as of the Closing Date, management of
Borrower believed in good faith that the Projections were reasonable and
attainable.
     4.9 No Material Adverse Change. Since December 31, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, other than any events,
developments or occurrences (but not any future updates, developments or other
changes in or to any such events, developments or occurrences) that have been
disclosed by Borrower after December 31, 2006 and prior to September 28, 2007 in
any public filing on Form 10-K, Form 10-Q or Form 8-K.
     4.10 No Restricted Junior Payments. Since December 31, 2006, neither
Borrower nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.4.
     4.11 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

73



--------------------------------------------------------------------------------



 



     4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal income and all other material tax returns and reports of Borrower and
its Subsidiaries required to be filed by any of them have been timely filed, and
all taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Borrower knows of no proposed tax assessment against Borrower or any of its
Subsidiaries to which the Borrower or such Subsidiary objects and which is not
being actively contested by Borrower or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
     4.13 Properties.
          (a) Title. Each of Borrower and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) to Borrower’s knowledge, valid licensed rights in (in
the case of licensed interests in all material intellectual property) and
(iv) good title to (in the case of all other personal property), all of their
respective properties and assets reflected in their respective Historical
Financial Statements referred to in Section 4.7 and in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.8. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens.
          (b) Real Estate. As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Material Real Estate Assets and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Material Real Estate Asset of any Credit Party, regardless of
whether such Credit Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.
Each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect, Borrower does not have knowledge of any default that has
occurred and is continuing thereunder and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.
     4.14 Environmental Matters. Neither Borrower nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Borrower’s and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably

74



--------------------------------------------------------------------------------



 



be expected to form the basis of an Environmental Claim against Borrower or any
of its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Borrower
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent. Compliance
with all current or reasonably foreseeable future requirements pursuant to or
under Environmental Laws could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. No event or condition has
occurred or is occurring with respect to Borrower or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.
     4.15 No Defaults. Neither Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
     4.16 Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date. All
Material Contracts are in full force and effect, and Borrower has no knowledge
of the existence of any current defaults thereunder that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     4.17 Governmental Regulation. Neither Borrower nor any Guarantor is subject
to regulation under the Federal Power Act or the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Borrower nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
     4.18 Margin Stock. Neither Borrower nor any of its Subsidiaries owns any
Margin Stock.
     4.19 Employee Matters. Neither Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
its Subsidiaries or to the best knowledge of Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries and (c)

75



--------------------------------------------------------------------------------



 



to the best knowledge of Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Subsidiaries and, to the
best knowledge of Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.
     4.20 Employee Benefit Plans. Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Pension Plan or Multiemployer Plan and have performed all their obligations
under each Pension Plan or Multiemployer Plan. Each Pension Plan or
Multiemployer Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Pension Plan or Multiemployer Plan
is so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Pension Plan or Multiemployer Plan
to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Pension Plan or
Multiemployer Plan or any trust established under Title IV of ERISA in
connection with a Pension Plan or a Multiemloyer Plan has been or is expected to
be incurred by Borrower, any of its Subsidiaries or any of their ERISA
Affiliates. No ERISA Event has occurred or is reasonably expected to occur. The
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of Borrower, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero.
Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.
     4.21 Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated by the Related Agreements,
except as payable to the Agents, the Lenders and their Affiliates.
     4.22 Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
     4.23 Related Agreements.
          (a) Delivery. Borrower has delivered to Administrative Agent complete
and correct copies of (i) each material Related Agreement and of all exhibits
and schedules thereto as of the date hereof and (ii) copies of any material
amendment, restatement, supplement

76



--------------------------------------------------------------------------------



 



or other modification to or waiver of each material Related Agreement entered
into after the date hereof.
          (b) Conditions Precedent. On the Closing Date, (i) all of the
conditions to effecting or consummating the Acquisition set forth in the
Acquisition Agreement have been duly satisfied or, with the consent of
Administrative Agent (to the extent required hereunder), waived and (ii) the
Acquisition has been consummated in all material respects in accordance with the
Related Agreements and all applicable laws. All representations and warranties
of Borrower and its Subsidiaries set forth in the Acquisition Agreement were
true and correct in all material respects as of the time such representations
and warranties were made, unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date. To the knowledge of Borrower, all
representations and warranties of LMCHP set forth in the Acquisition Agreement
were true and correct in all material respects as of the time such
representations and warranties were made, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date.
     4.24 Compliance with Statutes, etc. Each of Borrower and its Subsidiaries
is in compliance with all Requirements of Law and all applicable restrictions
imposed by all Governmental Authorities in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable HMO Regulations, Medicare Regulations, Medicaid Regulations and
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Borrower or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing with respect to
Borrower and each of its Subsidiaries:
          (a) neither Borrower nor any of its Subsidiaries nor any individual,
to Borrower’s knowledge, employed by Borrower or any of its Subsidiaries would
reasonably be expected to have criminal culpability or to be excluded from
participation in any Medical Reimbursement Program for individual, to Borrower’s
knowledge, or corporate actions or failures to act where such culpability or
exclusion has resulted or could reasonably be expected to result in an Exclusion
Event that could reasonably be expected to have a Material Adverse Effect;
          (b) no officer continuing to be employed by Borrower or any of its
Subsidiaries may reasonably be expected to have individual culpability for
matters under investigation by the OIG or other Governmental Authority unless
such officer has been, within a reasonable period of time after discovery of
such actual or potential culpability, either suspended or removed from positions
of responsibility related to those activities under challenge by the OIG or
other Governmental Authority;
          (c) current billing policies, arrangements, protocols and instructions
comply with requirements of Medical Reimbursement Programs and are administered
by properly trained personnel, except where any such failure to comply would not
reasonably be

77



--------------------------------------------------------------------------------



 



expected to result in an Exclusion Event that could reasonably be expected to
have a Material Adverse Effect; and
          (d) current medical director compensation arrangements comply with
state and federal anti-kick back, fraud and abuse and Stark I and II
requirements, except where any such failure to comply would not reasonably be
expected to result in an Exclusion Event that could reasonably be expected to
have a Material Adverse Effect.
     4.25 Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Borrower
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby, taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact (known to Borrower, in the case
of any document not furnished by Borrower or its Subsidiaries) necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which the same were made. Notwithstanding the foregoing,
any projections and pro forma financial information contained in such materials
are based upon good faith estimates and assumptions believed by Borrower to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to Borrower (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.
     4.26 Anti-Terrorism Laws, Foreign Corrupt Practices Act, etc.
          (a) No Credit Party and, to the knowledge of the Credit Parties, none
of its Affiliates is in violation of any Requirement of Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Patriot Act.
          (b) No Credit Party, and to the knowledge of the Credit Parties, no
Affiliate or broker or other agent of any Credit Party acting or benefiting in
any capacity in connection with the Loans is any of the following:
     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

78



--------------------------------------------------------------------------------



 



     (iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
          (c) No Credit Party and, to the knowledge of the Credit Parties, no
broker or other agent of any Credit Party acting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
          (d) No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
     4.27 Fraud and Abuse. To the knowledge of the Authorized Officers of the
Credit Parties, neither Borrower nor any of its Subsidiaries nor any of their
respective officers, directors or Contract Providers have engaged in any
activities that are prohibited under any applicable provision of the Social
Security Act and the regulations promulgated thereunder, including HIPAA,
Medicare Regulations, Medicaid Regulations or binding rules of professional
conduct, except to the extent that the same, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.
     5.1 Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent (for the benefit of the Lenders):
          (a) Quarterly Financial Statements. (i) As soon as available and in
any event within 45 days after the end of each Fiscal Quarter (other than the
last Fiscal Quarter) of each Fiscal Year, commencing with the Fiscal Quarter in
which the Closing Date occurs, the consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such Fiscal Quarter

79



--------------------------------------------------------------------------------



 



and the related consolidated statements of income and cash flows of Borrower and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the
Financial Plan for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto (it being understood that the information required by this clause
(i) may be furnished in the form of a Form 10-Q and with the accompanying
certifications required by the applicable Requirements of Law for filing Forms
10-Q with the SEC);
     (ii) Within 15 days of the required date for delivery to the applicable
state after the end of each Fiscal Quarter of Borrower, quarterly financial
statements of each HMO Subsidiary prepared in accordance with SAP;
          (b) Annual Financial Statements. (i) As soon as available and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year in which the Closing Date occurs, (1) the consolidated balance sheet
of Borrower and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(2) a report thereon of KPMG LLP or other independent certified public
accountants of recognized national standing selected by Borrower and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards (it being understood that the information required by this clause
(i) may be furnished in the form of a Form 10-K and with the accompanying
certificates required by the applicable Requirements of Law for filing Forms
10-K with the SEC).
     (ii) Within 15 days of the required date for delivery to the applicable
state after the end of each Fiscal Year of Borrower, annual financial statements
of each HMO Subsidiary prepared in accordance with SAP;
          (c) Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate;
          (d) Notice of Certain Investments and Required Advances. Concurrently
with the delivery of financial statements under Section 5.1(a), (i) written
notification of Investments during such fiscal quarter by any member of the
Consolidated Group

80



--------------------------------------------------------------------------------



 



in any HMO Subsidiary that, individually or in the aggregate in any fiscal year
of Borrower, exceed 10% of the Regulatory Action Level or, in any state that has
not adopted the NAIC definition, the relevant state’s reserve requirements, as
applicable, (in each case as determined in accordance with SAP at the
immediately preceding fiscal-year-end determination thereof) of such HMO
Subsidiary; provided that, to the extent such Investments, individually or in
the aggregate, materially deviate from the Financial Plan delivered pursuant to
Section 5.1(i), written notification of such Investments shall be provided not
later than fifteen days following the end of the calendar month during which
such Investments are made and (ii) evidence of any requirement by an HMO
Regulator for any member of the Consolidated Group to make a Required Advance in
excess of $100,000;
          (e) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any Accounting Change, the consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to Section 5.1(a)
or 5.1(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance satisfactory to Administrative Agent; provided that this
Section 5.1(e) shall not be applicable following an amendment of this Agreement
contemplated by Section 1.2;
          (f) Notice of Default. Promptly upon any Authorized Officer of
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Borrower with
respect thereto; (ii) that any Person has given any notice to Borrower or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officer specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition and what
action Borrower has taken, is taking and proposes to take with respect thereto;
          (g) Notice of Litigation. Promptly upon any Authorized Officer of
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), could reasonably be expected to be adversely
determined, and if adversely determined could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters;
          (h) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and

81



--------------------------------------------------------------------------------



 



(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Pension
Plan or Multiemployer Plan as Administrative Agent shall reasonably request;
          (i) Financial Plan. As soon as practicable and in any event no later
than thirty days after the beginning of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year (a “Financial Plan”), including
(i) a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of Borrower and its Subsidiaries for such
Fiscal Year, together with a pro forma Compliance Certificate for such Fiscal
Year and an explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows of Borrower and
its Subsidiaries for each month of such Fiscal Year and (iii) a forecast
demonstrating projected compliance with the requirements of Sections 6.7(a) and
(b) for such Fiscal Year;
          (j) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a certificate from Borrower’s insurance broker(s)
in form reasonably satisfactory to Administrative Agent outlining all material
insurance coverage maintained as of the date of such certificate by Borrower and
its Subsidiaries;
          (k) Information Regarding Collateral. (a) Borrower will furnish to
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or (iv) in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number. Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents. Borrower also agrees promptly to notify Collateral
Agent if any material portion of the Collateral is damaged or destroyed;
          (l) Annual Collateral Verification. Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1(b), Borrower shall deliver to Collateral Agent a
certificate of an Authorized Officer (i) either confirming that there has been
no change in such information since the date of the Collateral Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) and all supplemental intellectual property
security agreements or other appropriate filings, recordings or registrations,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above (or in such
Collateral Questionnaire) to the extent necessary to effect, protect and perfect
the security interests under the Collateral Documents for a period of not less
than 18 months after the date of such certificate

82



--------------------------------------------------------------------------------



 



(except as noted therein with respect to any continuation statements to be filed
within such period);
          (m) Other Information. (i) Promptly upon their becoming available,
copies of (1) all financial statements, reports, notices and proxy statements
sent or made available generally by Borrower to its security holders acting in
such capacity or by any Subsidiary of Borrower to its security holders other
than Borrower or another Subsidiary of Borrower, (2) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Borrower or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (3) all press releases and other statements made available generally
by Borrower or any of its Subsidiaries to the public concerning material
developments in the business of Borrower or any of its Subsidiaries and
(ii) such other information and data with respect to Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender;
          (n) Certification of Public Information. Concurrently with the
delivery of any document or notice required to be delivered pursuant to this
Section 5.1, Borrower shall indicate in writing whether such document or notice
contains Nonpublic Information. Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Borrower, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Nonpublic Information, Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive material nonpublic information with respect to
Borrower, its Subsidiaries and their securities;
          (o) Reinsurance Schedule. Within 120 days after the end of each Fiscal
Year of Borrower, a schedule setting forth in reasonable detail the reinsurance
arrangements maintained by each of the HMO Subsidiaries of Borrower as of the
end of such Fiscal Year (with any changes subsequent to the end of such Fiscal
Year described therein);
          (p) Provider Status. Notice of the institution of any investigation or
proceeding to terminate (or that could reasonably be expected to result in the
termination of) the contract of any of the HMO Subsidiaries to be a Medicare
Advantage Program contractor or state Medicaid Program contractor or its status
under any Medical Reimbursement Program or any investigation or proceeding that
could reasonably be expected to result in an Exclusion Event;
          (q) Notice of Exclusion Event. Promptly after receipt thereof, notice
of intent to exclude, any notice of proposal to exclude issued by the OIG or any
other Exclusion Event (together with a copy of any such notice);

83



--------------------------------------------------------------------------------



 



          (r) Loss of Accreditation, Participation, License or Certificate of
Authority. Promptly after receipt thereof, notice of receipt of any loss or
threatened loss of accreditation, loss of participation under any reimbursement
program or loss of applicable health care license or certificate of authority of
any HMO Subsidiary and any other material deficiency notices, compliance orders
or adverse reports issued by any HMO Regulator or other Governmental Authority
that, if not promptly complied with or cured, could result in a suspension or
forfeiture of any license, certification, or accreditation necessary for such
HMO Subsidiary to carry on its business as then conducted or a termination of
any insurance or reimbursement program available to any HMO Subsidiary (in each
case together with a copy of any such notice);
          (s) Non-Compliance with HMO Regulations. Promptly after receipt
thereof, notice of receipt of any correspondence from an HMO Regulator asserting
that Borrower or any of its Subsidiaries is not in compliance in all material
respects with HMO Regulations or threatening action against Borrower or any of
its Subsidiaries under the HMO Regulations (together with a copy of such
correspondence); and
          (t) HMO Events. Promptly after occurrence thereof, notice of the
occurrence of any HMO Event upon any Authorized Officer of Borrower becoming
aware thereof.
     5.2 Existence; Licensing. Except as otherwise permitted under Section 6.8,
each Credit Party will and will cause each of its Subsidiaries to, at all times:
          (a) Except as permitted by Section 6.8, preserve and keep in full
force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided, no Credit Party (other than Borrower
with respect to existence) or any of its Subsidiaries shall be required to
preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries and that the loss thereof is not
disadvantageous in any material respect to the Borrower and its Subsidiaries or
to Lenders; and
          (b) Preserve and maintain (i) the licensing and certification of each
HMO Subsidiary pursuant to the HMO Regulations, (ii) all certifications and
authorizations necessary to ensure that the HMO Subsidiaries are eligible for
all reimbursements available under the HMO Regulations to the extent applicable
and (iii) all licenses, permits, authorizations and qualifications required
under the HMO Regulations in connection with the ownership or operation of HMOs
except, in each case, to the extent that a failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     5.3 Payment of Taxes and Claims. Each Credit Party will and will cause each
of its Subsidiaries to, pay all federal income taxes and all other material
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be

84



--------------------------------------------------------------------------------



 



incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserves or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Borrower or any of its Subsidiaries).
     5.4 Maintenance of Properties. Each Credit Party will and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Borrower and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except to the extent that a failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.5 Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance and casualty insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Borrower will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System and (b) replacement value casualty
insurance on the tangible Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Secured
Parties, as an additional insured thereunder as its interests may appear,
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to Collateral Agent,
that names Collateral Agent, on behalf of the Secured Parties, as the loss payee
thereunder and provide for at least thirty days’ prior written notice to
Collateral Agent of any modification or cancellation of such policy.
     5.6 Books and Records; Inspections.
          (a) Each Credit Party will and will cause each of its Subsidiaries to
(i) keep proper books of record and accounts in which full, true and correct
entries in conformity with GAAP and in all material respects with all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities and (ii) maintain such books of record and accounts in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over Borrower or such Subsidiary; and

85



--------------------------------------------------------------------------------



 



          (b) Each Credit Party will and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that (i) this
Section 5.6(b) shall not apply to HMO Subsidiaries to the extent prohibited by
any Requirements of Law, (ii) a representative of Borrower shall be given the
opportunity to be present for any communication with Borrower’s independent
accountants, (iii) the Credit Parties shall not be required to pay the expenses
of more than one such visit and inspection during any Fiscal Year of Borrower
unless any Default or Event of Default has occurred and is continuing and
(iv) each Lender shall coordinate with Administrative Agent the frequency and
timing of any such visits and inspections so as to reasonably minimize the
burden and expense imposed on the Credit Parties.
          (c) During the course of the aforementioned visits, inspections and
discussions, representatives of Administrative Agent and the Lenders may
encounter individually identifiable healthcare information or other confidential
information relating to healthcare patients (collectively, the “Confidential
Healthcare Information”). Unless otherwise required by law, Administrative Agent
and the Lenders, and their respective representatives, shall not disclose,
compile, aggregate, remove from the properties of Borrower or any of its
Subsidiaries or record in any manner any Confidential Healthcare Information,
and shall not require Borrower or any of its Subsidiaries to violate any laws,
regulations or ordinances intended to protect the privacy rights of healthcare
patients, including, without limitation, HIPAA.
     5.7 Lender Meetings. Borrower will, upon the request of Administrative
Agent or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Borrower’s corporate offices
(or at such other location as may be agreed to by Borrower and Administrative
Agent) at such time as may be agreed to by Borrower and Administrative Agent.
     5.8 Compliance with Laws. Each Credit Party will comply and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     5.9 Environmental.
          (a) Environmental Disclosure. Borrower will deliver to Administrative
Agent and Lenders:
     (i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character other than routine sampling, monitoring or similar activities required
by a Governmental Authority, whether prepared by personnel of Borrower or any of
its Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental

86



--------------------------------------------------------------------------------



 



Claims that, individually or in the aggregate, have a reasonable possibility of
resulting in a Material Adverse Effect;
     (ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by Borrower or any
Subsidiary to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws, (2) any remedial action taken by
Borrower or any Subsidiary at or concerning a Facility in response to (A) any
Release of Hazardous Materials, the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect and (3) Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that reasonably could cause such Facility or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws that
could reasonably be expected to have a Material Adverse Effect;
     (iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported by Borrower or any
Subsidiary to any federal, state or local governmental or regulatory agency and
(3) any request for information from any governmental agency that reasonably
suggests such agency is investigating whether Borrower or any of its
Subsidiaries may be potentially responsible for any Release of Hazardous
Materials Activity;
     (iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
     (v) with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
          (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take and shall cause each of its Subsidiaries promptly to take, the
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse

87



--------------------------------------------------------------------------------



 



Effect and (ii) make an appropriate response to any Environmental Claim against
such Credit Party or any of its Subsidiaries and discharge any obligations it
may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     5.10 Subsidiaries.
          (a) In the event that any Person becomes a wholly-owned Domestic
Subsidiary (other than an HMO Subsidiary) of Borrower, Borrower shall
(i) promptly cause such Domestic Subsidiary to become a Guarantor hereunder and
a Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement and (ii) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements and certificates as are similar to
those described in Sections 3.1(b), 3.1(i), and 3.1(m).
          (b) In the event that any Person becomes an HMO Subsidiary and the
Equity Interests of such HMO Subsidiary are owned by Borrower or by any Domestic
Subsidiary thereof (other than an HMO Subsidiary), Borrower shall, or shall
cause such Domestic Subsidiary to, deliver all such documents, instruments,
agreements and certificates as are similar to those described in Section 3.1(b)
and Borrower shall take, or shall cause such Domestic Subsidiary to take, all of
the actions referred to in Section 3.1(i) necessary to grant and to perfect a
First Priority Lien in favor of Collateral Agent, for the benefit of Secured
Parties, under the Pledge and Security Agreement in 100% of such Equity
Interests.
          (c) In the event that any Person becomes a Foreign Subsidiary of
Borrower and the Equity Interests of such Foreign Subsidiary are owned by
Borrower or by any Domestic Subsidiary thereof (other than an HMO Subsidiary),
Borrower shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements and certificates as are similar to those
described in Section 3.1(b) and Borrower shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in Section 3.1(i)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of such Equity Interests.
          (d) With respect to each Subsidiary described in clauses (a)—(c)
above, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to the Subsidiaries of Borrower; and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.
Notwithstanding the foregoing, Collateral Agent shall not take a security
interest in those assets as to which Administrative Agent shall determine, in
its discretion, that the cost of obtaining such Lien is excessive in relation to
the benefit to the Lenders of the security afforded thereby.
     5.11 Additional Material Real Estate Assets.
          (a) In the event that any Credit Party acquires a Material Real Estate
Asset or a Real Estate Asset owned or leased on the Closing Date becomes a
Material Real

88



--------------------------------------------------------------------------------



 



Estate Asset and such interest has not otherwise been made subject to the Lien
of the Collateral Documents in favor of Collateral Agent, for the benefit of
Secured Parties, then such Credit Party shall promptly take all such actions and
execute and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates specified in
clause (b) below with respect to each such Material Real Estate Asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Asset. In addition to the foregoing, Borrower
shall, at the request of Collateral Agent, deliver, from time to time, to
Collateral Agent such appraisals as are required by law or regulation of Real
Estate Assets with respect to which Collateral Agent has been granted a Lien.
          (b) In order to create in favor of Collateral Agent, for the benefit
of Secured Parties, a valid and, subject to any filing and/or recording referred
to herein or permitted hereby, perfected First Priority security interest in
certain Material Real Estate Assets as provided in clause (a) above, Collateral
Agent shall have received from Borrower or the applicable Guarantor:
     (i) a fully executed and notarized Mortgage, in proper form for recording
in all appropriate places in all applicable jurisdictions, encumbering each
owned Material Real Estate Asset;
     (ii) an opinion of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) in the state in which such owned Material Real Estate Asset
is located with respect to the enforceability of the form(s) of Mortgage to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;
     (iii) in the case of each Leasehold Property that is a Material Real Estate
Asset, (1) a collateral assignment of the lease, in form and substance
reasonably satisfactory to Collateral Agent, (2) a Landlord Consent and Estoppel
and (3) evidence that such Leasehold Property is a Recorded Leasehold Interest;
     (iv) (a) an ALTA mortgagee title insurance policy or unconditional
commitment therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Material Real Estate Asset
(each, a “Title Policy”), in an amount not less than the fair market value of
each Material Real Estate Asset, together with a title report issued by a title
company with respect thereto and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to Collateral Agent and (B) evidence satisfactory to
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of such
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for such
Material Real Estate Asset in the appropriate real estate records;

89



--------------------------------------------------------------------------------



 



     (v) a flood certification with respect to such Material Real Estate Asset
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory to Collateral Agent;
     (vi) an ALTA survey of each Material Real Estate Asset that is not a
Leasehold Property, certified to Collateral Agent and dated not more than thirty
days prior to the Closing Date; and
     (vii) reports and other information regarding environmental matters related
to such Material Real Estate Asset as may be reasonably requested by
Administrative Agent.
     Notwithstanding the foregoing clauses (a) and (b), the Collateral Agent
shall not take a security interest in or require any title insurance or similar
items with respect to those assets as to which the Administrative Agent shall
determine, in its discretion, that the cost of obtaining such Lien (including
any mortgage, stamp, intangibles or other tax, title insurance or similar items)
is excessive in relation to the benefit to the Lenders of the security afforded
thereby.
     5.12 Interest Rate Protection. No later than ninety (90) days following the
Closing Date and at all times thereafter until the third anniversary of the
Closing Date, Borrower shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to Administrative
Agent, in order to ensure that no less than 50% of the aggregate principal
amount of the total Term Loans net of interest bearing cash and Cash Equivalents
of Borrower and its Subsidiaries then outstanding is either (i) subject to such
Interest Rate Agreements or (ii) Indebtedness that bears interest at a fixed
rate.
     5.13 Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents. In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by the assets of Borrower and the Guarantors and all of the outstanding
Equity Interests of Borrower and its Subsidiaries (subject to limitations
contained in the Credit Documents with respect to Foreign Subsidiaries) as
contemplated hereby and by the other Credit Documents.
     5.14 Maintenance of Ratings. Unless otherwise consented to by
Administrative Agent or Requisite Lenders, at all times, Borrower shall use
commercially reasonable efforts to maintain corporate family and facility
ratings issued by Moody’s and S&P with respect to its senior secured debt with
respect to this Agreement.
     5.15 Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that

90



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries shall be required to take the actions specified in
Schedule 5.15 as promptly as practicable, and in any event within the time
periods set forth in Schedule 5.15 or such other time periods as Administrative
Agent may agree in its discretion. The provisions of Schedule 5.15 shall be
deemed incorporated by reference herein as fully as if set forth herein in their
entirety. All provisions of this Agreement and the other Credit Documents
(including, without limitation, all conditions precedent, representations,
warranties, certificates, borrowing notices, covenants, events of default and
other agreements herein and therein) shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as otherwise
provided in the Credit Documents); provided that (a) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 5.15 and (b) all representations and
warranties relating to the Collateral Documents shall be required to be true
immediately after the actions required to be taken by this Section 5.15 have
been taken (or were required to be taken). The parties hereto acknowledge and
agree that the failure to take any of the actions required above within the
relevant time periods required above shall give rise to an immediate Event of
Default pursuant to this Agreement.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.
     6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness of any Guarantor to Borrower or to any other
Guarantor, or of Borrower to any Guarantor; provided, (i) all such Indebtedness
shall be evidenced by the Intercompany Note, which shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Note and (iii) any payment by any such Guarantor under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Subsidiary to Borrower or to any of its Subsidiaries
for whose benefit such payment is made;
          (c) Subordinated Indebtedness of Borrower (and guarantee obligations
of any Guarantor in respect of such Subordinated Indebtedness so long as such
guarantee obligations are subordinated to the same extent as the obligations of
Borrower in respect of such

91



--------------------------------------------------------------------------------



 



Subordinated Indebtedness) and Designated Indebtedness of Borrower not to exceed
$300,000,000 in the aggregate at any time outstanding; provided that (i) both
immediately prior and after giving effect to the incurrence thereof, no Default
or Event of Default shall exist or result therefrom and (ii) the Cash proceeds
from the incurrence of such Subordinated Indebtedness or Designated Indebtedness
shall be offered to prepay the Loans as required by Section 2.14(d);
          (d) Indebtedness incurred by Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations (including Indebtedness consisting of the deferred
purchase price of property acquired in a Permitted Acquisition), or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of Borrower or any such Subsidiary pursuant to such agreements, in
connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Borrower or any of its Subsidiaries;
          (e) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
          (f) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts; provided, such Indebtedness
shall be extinguished within ten days after the incurrence thereof;
          (g) guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;
          (h) guaranties by Borrower of Indebtedness of a Guarantor or
guaranties by a Guarantor of Indebtedness of Borrower or another Guarantor with
respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided, that if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations;
          (i) Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended and the average life to maturity thereof is greater
than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause
(i) or (ii) above shall not (1) include Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (2) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced or (3) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;

92



--------------------------------------------------------------------------------



 



          (j) Subordinated Indebtedness of Borrower issued to sellers in
connection with the financing of any Permitted Acquisitions in an aggregate
amount not to exceed $50,000,000 at any time outstanding;
          (k) Indebtedness with respect to Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed at any time $10,000,000;
provided, any such Indebtedness shall be secured only by the asset(s) acquired
in connection with the incurrence of such Indebtedness;
          (l) (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Subsidiary or Indebtedness attaching
to assets that are acquired by Borrower or any of its Subsidiaries, in each case
after the Closing Date as the result of a Permitted Acquisition, in an aggregate
amount not to exceed $35,000,000 at any one time outstanding, provided that
(1) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (2) such Indebtedness is not guaranteed in any respect
by Borrower or any Subsidiary (other than by any such person that so becomes a
Subsidiary) and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided, that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension, (y) the direct and contingent obligors with respect to such
Indebtedness are not changed and (z) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;
          (m) Indebtedness of any HMO Subsidiary to (i) any other wholly-owned
HMO Subsidiary or (ii) Borrower or any Guarantor to extent permitted as an
Investment pursuant to clauses (i), (l) and (q) of Section 6.6;
          (n) Indebtedness incurred in the ordinary course of business and owed
to any Person providing property, casualty or liability insurance to Borrower or
its Subsidiaries, so long as such Indebtedness shall not be in excess of the
amount of the unpaid cost of and shall be incurred only to defer the cost of
such insurance for a period of twelve months after the date on which such
Indebtedness is incurred and such Indebtedness shall only be outstanding during
such twelve-month period;
          (o) subordinated (on terms reasonably satisfactory to the
Administrative Agent) Indebtedness of Borrower or any Guarantor consisting of
promissory notes issued to current or former directors, consultants, managers,
officers and employees or their spouses or estates to purchase or redeem an
Equity Interest of Borrower issued to such person not to exceed $5,000,000 in
aggregate principal amount per fiscal year and $10,000,000 in aggregate
principal amount prior to the Term Loan Maturity Date; provided that such amount
shall be reduced dollar-for-dollar by payments made pursuant to Section 6.4(c)
(other than payments made with proceeds from issuances of Qualified Equity
Interests attributed thereto);
          (p) Indebtedness of Borrower or any Guarantor under Hedge Agreements;
provided that if such Hedge Agreements relate to interest rates, (i) such Hedge
Agreements relate to payment obligations on Indebtedness otherwise permitted to
be incurred by

93



--------------------------------------------------------------------------------



 



the Loan Documents and (ii) the notional principal amount of such Hedge
Agreements at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedge Agreements relate; and
          (q) other unsecured Indebtedness of Borrower and its Subsidiaries in
an aggregate amount not to exceed at any time $50,000,000.
     6.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute or under the intellectual property laws,
rules or procedures, except:
          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes, assessments and governmental charges not yet due
and payable or delinquent and Liens for Taxes, assessments and governmental
charges if the corresponding liability is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;
          (c) statutory Liens of landlords, banks (and rights of set-off),
carriers, warehousemen, mechanics, repairmen, workmen and materialmen and other
Liens imposed by law (other than any such Lien imposed pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each
case incurred in the ordinary course of business (i) for amounts not yet overdue
or (ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
          (d) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
          (e) easements, rights of way, restrictions, encroachments and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower and its Subsidiaries;
          (f) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

94



--------------------------------------------------------------------------------



 



          (g) Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (j) any zoning or similar law or regulation or right reserved to or
vested in any governmental office or agency to control or regulate the use of
any real property;
          (k) non-exclusive outbound licenses of patents, copyrights, trademarks
and other intellectual property rights granted by Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Borrower and its Subsidiaries;
          (l) Liens described in Schedule 6.2 and any Lien granted as a
replacement or substitute therefor; provided that any such replacement or
substitute Lien (i) does not secure an aggregate amount of Indebtedness, if any,
greater than that secured on the Closing Date and (ii) does not encumber any
property other than the property subject thereto on the Closing Date;
          (m) Liens securing Indebtedness permitted pursuant to Section 6.1(k);
provided, any such Lien shall encumber only the assets acquired with the
proceeds of such Indebtedness;
          (n) Liens securing Indebtedness permitted pursuant to Section 6.1(n);
provided any such Lien shall encumber only the rights and interests under the
insurance policy that secures such Indebtedness;
          (o) Liens of sellers of goods to Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price not yet due and payable for such goods and related
expenses;
          (p) Liens arising out of judgments, attachments or awards not
resulting in an Event of Default and in respect of which Borrower or its
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review and in respect of which there shall have been obtained a subsisting stay
of execution pending such appeal or proceedings and, in the case of any such
Lien that has or may become a Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions;
          (q) Leases or licenses of the assets or properties of Borrower or any
of its Subsidiaries, in each case entered into in the ordinary course of
Borrower’s or such

95



--------------------------------------------------------------------------------



 



Subsidiary’s business and not interfering in any material respect with the
ordinary conduct of or materially detracting from the value of the business of
Borrower and its Subsidiaries;
          (r) Liens on property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with Borrower or any of its
Subsidiaries to the extent permitted hereunder (and not created in anticipation
or contemplation thereof); provided that such Liens do not extend to property
not subject to such Liens at the time of acquisition (other than improvements
thereon);
          (s) Liens deemed to exist in connection with Investments permitted
under Section 6.6 which are the subject of repurchase obligations incurred in
the ordinary course of business;
          (t) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon; and
          (u) other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $15,000,000 at any time
outstanding.
     6.3 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) and (c) restrictions identified on Schedule 6.3 no Credit Party
nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, to secure the Obligations.
     6.4 Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:
          (a) Borrower may make regularly scheduled payments of interest in
respect of any Subordinated Indebtedness in accordance with the terms of and
only to the extent required by and subject to the subordination provisions
contained in, the Subordinated Indebtedness Indenture under which such
Subordinated Indebtedness was issued;
          (b) Borrower may make regularly scheduled payments of interest and any
payments of principal due and owing as a result of a “change of control”,
“fundamental change” or similar event, in each case, in respect of any
Designated Indebtedness in accordance with the terms of and only to the extent
required by the indenture or other agreement pursuant to which such Designated
Indebtedness was issued;

96



--------------------------------------------------------------------------------



 



          (c) Borrower may make payments to repurchase or redeem Qualified
Equity Interests of Borrower held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of any Credit Party, upon their death, disability,
retirement, severance or termination of employment or service; provided that the
aggregate cash consideration paid for all such redemptions and payments shall
not exceed, in any fiscal year, $5,000,000 plus any cash proceeds from sales or
issuances of Qualified Equity Interests of Borrower at substantially the same
time as such repurchase or redemption and, shall not exceed in the aggregate
since the Closing Date, $10,000,000 plus any cash proceeds from sales or
issuances of Qualified Equity Interests at substantially the same time as such
repurchase or redemption, plus, in each case the proceeds of any “key-man” life
insurance policies; provided further that such amount shall be reduced
dollar-for-dollar by payments made in respect of Indebtedness incurred pursuant
to Section 6.1(o);
          (d) Borrower may make payments to repurchase or otherwise acquire
common Equity Interests of Borrower in an aggregate amount not to exceed
$50,000,000 on or after the Closing Date; provided that (i) Borrower may not use
the proceeds of any Loan to effect such repurchase or other acquisition, (ii) no
Default or Event of Default then exists or would result therefrom,
(iii) Borrower’s Liquidity (after giving effect to the consummation of such
repurchase or other acquisition) shall be not less than $50,000,000 and
(iv) with respect to any individual or series of related repurchases and
acquisitions involving payments in excess of $10,000,000, a certificate of a
Responsible Officer is delivered to Administrative Agent at least three Business
Days prior to such repurchase or other acquisition certifying compliance with
this Section 6.4(d);
          (e) so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Borrower may make payments to satisfy
earn-out obligations incurred in the ordinary course of business in an aggregate
amount not to exceed $5,000,000 in any Fiscal Year of Borrower;
          (f) Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for the Equity Interests of
Borrower;
          (g) Borrower may repurchase Equity Interests of Borrower deemed to
occur upon the exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options;
          (h) so long as no Default or Event of Default shall have occurred and
be continuing or would occur as a result thereof, Borrower may make cash
dividend payments to its shareholders in an aggregate amount not to exceed the
excess of the aggregate Net Cash Proceeds from sales or issuances of Qualified
Capital Stock made in connection with such dividend over the amount of such Net
Cash Proceeds required to be applied as a mandatory prepayment in accordance
with Section 2.14(c);
          (i) Borrower may make distributions in the form of Qualified Equity
Interests with respect to any Convertible Indebtedness of Borrower in accordance
with the terms thereof;

97



--------------------------------------------------------------------------------



 



          (j) Borrower may make distributions in the form of cash settlements
with respect to any Related Convertible Debt Derivative Transaction in
accordance with the terms thereof, and only to the extent required thereby, so
long as the Borrower has received a cash payment in connection with such cash
settlement of not less than the amount of such distribution within 90 days prior
to the making of such distribution; and
          (k) Borrower may make distributions in the form of cash settlements
with respect to the early conversion of any Convertible Indebtedness of Borrower
in an amount:
     (i) not to exceed $15,000,000 in the aggregate at any time after the
Closing Date; and
     (ii) in excess of $15,000,000 in the aggregate at any time after the
Closing Date provided that (1) the Leverage Ratio on a pro forma basis after
giving effect to each distribution as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 5.1 shall be no greater than 1.50:1.00, (2) Borrower’s Liquidity (after
giving effect to the consummation of such distribution) shall equal or exceed
$50,000,000; and (3) with respect to any individual or series of related
distributions involving cash settlements in excess of $10,000,000, a certificate
of a Responsible Officer is delivered to Administrative Agent at least three
Business Days prior to such distribution certifying compliance with this
Section 6.4(k)(ii);
provided further that in the case of clauses (i) and (ii) of this
Section 6.4(k), (x) no Default or Event of Default shall have occurred and be
continuing at the time of each such distribution or exist immediately after
giving effect thereto and (y) Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a pro forma
basis after giving effect to such distribution as of the last day of the Fiscal
Quarter most recently ended for which financial statements have been delivered
pursuant to Section 5.1.
     6.5 Restrictions on Subsidiary Distributions. Except as provided herein and
in the other Loan Documents, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Borrower or
any other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans
or advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
lease or license any of its property or assets to Borrower or any other
Subsidiary of Borrower other than (i) restrictions in agreements evidencing
Indebtedness permitted by Section 6.1(k) that impose restrictions on the
property so acquired, (ii) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, Joint Venture agreements and similar agreements entered into in the
ordinary course of business, (iii) restrictions that are or were created by
virtue of any transfer of, agreement to transfer or option or right with respect
to any property, assets or Equity Interests not otherwise prohibited under this
Agreement, (iv) restrictions described on Schedule 6.5, (v) restrictions
pursuant to applicable Requirements of Law; (vi) restrictions on deposits
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business; (vii) any instrument or agreement assumed in connection with
any Permitted

98



--------------------------------------------------------------------------------



 



Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the person or the
properties or assets of the Person so acquired, so long as such agreement or
instrument was not entered into in connection with or in contemplation of such
Permitted Acquisition or (viii) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clause (vii) above;
provided that such amendments or refinancings are not materially more
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.
     6.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:
          (a) Investments in Cash and Cash Equivalents;
          (b) equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in Borrower and any Guarantor;
          (c) Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors,
(ii) deposits, prepayments and other credits to suppliers and others made in the
ordinary course of business consistent with the past practices of Borrower and
its Subsidiaries and (iii) represented by the endorsement of negotiable
instruments held for collection in the ordinary course of business;
          (d) intercompany loans and advances to the extent permitted under
Section 6.1(b);
          (e) Consolidated Capital Expenditures with respect to Borrower and the
Guarantors permitted by Section 6.7(c);
          (f) loans and advances to directors, officers and employees of
Borrower and its Subsidiaries made in the ordinary course of business in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding;
          (g) Permitted Acquisitions permitted pursuant to Section 6.8;
          (h) Investments described in Schedule 6.6;
          (i) Investments in an aggregate amount not to exceed $10,000,000 at
any time outstanding in HealthSpring Life and Health Insurance Company, Inc., a
Texas Insurance Company, at all times while such Person remains a Subsidiary of
Borrower;
          (j) (i) Required Advances, (ii) RS Advances and (iii) other advances
to Contract Providers in an aggregate amount not to exceed $2,500,000 at any
time outstanding;
          (k) to the extent constituting an Investment, any Related Convertible
Debt Derivative Transaction entered into by Borrower;

99



--------------------------------------------------------------------------------



 



          (l) intercompany Investments by Borrower or any Guarantor in any
Person, that, prior to such Investment, is an HMO Subsidiary (including, without
limitation, guarantees with respect to obligations of any such HMO Subsidiary,
loans made to any such HMO Subsidiary and Investments resulting from mergers
with or sales of assets to any such HMO Subsidiary) in an aggregate amount not
to exceed (i) the amount outstanding on the Closing Date, plus (ii) $10,000,000,
plus (iii) the amount dividended, distributed or otherwise paid to any Credit
Party by an HMO Subsidiary that are reinvested in a different HMO Subsidiary
within 180 days of such dividend, distribution or other payment, plus (iv) other
amounts as required by applicable Requirements of Law (including minimum capital
requirements); provided that Investments pursuant to clauses (ii), (iii) and
(iv) above may not be made if at such time a Default or an Event of Default has
occurred and is continuing under Section 8.1(a), (f) or (g);
          (m) Hedge Agreements entered into by Borrower or its Subsidiaries and
permitted pursuant to Section 6.1(q);
          (n) Investments made by Borrower or any Guarantor as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.8;
          (o) guarantees and other contingent obligations permitted under
Section 6.1;
          (p) accounts receivable owing to any of them if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary terms; and
          (q) other Investments in Subsidiaries of Borrower other than
Guarantors in an aggregate amount not to exceed $10,000,000 at any time
outstanding.
     Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.
     6.7 Financial Covenants.
          (a) Statutory Net Worth Ratio. As of the end of each Fiscal Quarter:
     (i) For each HMO Subsidiary operating in a state that requires risk-based
capital reporting (each such HMO Subsidiary being a “RBC HMO”), each such RBC
HMO shall maintain a Statutory Net Worth equal to or greater than 10% above the
upper limit of the Regulatory Action Level in such state; and
     (ii) For HMO Subsidiaries operating in states that do not require
risk-based capital reporting, each such HMO Subsidiary shall maintain a ratio of
Statutory Net Worth to the applicable state’s Statutory Net Worth requirement at
a level equal to or greater than 1.10:1.00, provided that in no event will the
amount required

100



--------------------------------------------------------------------------------



 



pursuant to this clause (ii) be greater than the amount which would be required
if clause (i)(A) above were applicable to such HMO Subsidiary;
provided in each case that, so long as each HMO Subsidiary maintains at least
the applicable minimum Statutory Net Worth threshold of the state in which it
operates, (1) unrestricted Cash and Cash Equivalents of Borrower and (2) any
unused availability under the Revolving Commitments may be included in the
computation of Statutory Net Worth if necessary to comply with the applicable
Statutory Net Worth ratio. Compliance with the applicable Statutory Net Worth
Ratio will be determined at the end of each Fiscal Quarter (using as the
denominator in each case, for the first three Fiscal Quarters of each year, the
prescribed level as of the end of the preceding Fiscal Year and for the last
Fiscal Quarter of each Fiscal Year, the prescribed level as of the end of such
Fiscal Year).
          (b) Leverage Ratio. Borrower shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
March 31, 2008, to exceed the correlative ratio indicated:

      Fiscal     Quarter Ending   Leverage Ratio
March 31, 2008
  1.75:1.00
June 30, 2008
  1.75:1.00
September 30, 2008
  1.50:1.00
December 31, 2008
  1.50:1.00
March 31, 2009
  1.50:1.00
June 30, 2009
  1.25:1.00
September 30, 2009
  1.25:1.00
December 31, 2009
  1.25:1.00
Thereafter
  1.00:1.00

          (c) Maximum Consolidated Capital Expenditures. Borrower shall not and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures in an aggregate amount in excess of $20,000,000 in any Fiscal Year
of Borrower; provided, such amount for any Fiscal Year shall be increased by an
amount equal to the excess, if any, (but in no event more than $10,000,000) of
such amount over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year.
          (d) Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.7 (but not, except with respect to the
Acquisition, for purposes of determining the Applicable Margin or Applicable
Revolving Commitment Fee Percentage), Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments

101



--------------------------------------------------------------------------------



 



arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis (i) consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission or (ii) reflecting cost savings directly
attributable to such Subject Transaction and that are related to actions
implemented or to be implemented, that are of a type reasonably expected to be
realized within one year of the date of such Subject Transaction and that are
supportable and quantifiable by the underlying accounting records of such
business or otherwise factually supportable and reasonably identifiable, in each
case, as certified by the chief financial officer of Borrower and otherwise
reasonably satisfactory to Administrative Agent) using the historical (audited,
if available) financial statements of any business so acquired or to be acquired
or sold or to be sold and the consolidated financial statements of Borrower and
its Subsidiaries which shall be reformulated as if such Subject Transaction and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of such period (and assuming
that such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to outstanding Loans incurred during such period).
     6.8 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials, equipment and other fixed or capital assets in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
          (a) any Subsidiary of Borrower may be merged with or into Borrower or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided, in the case of such a merger, Borrower or
such Guarantor (and in any event, if Borrower is party to such transaction,
Borrower), as applicable, shall be the continuing or surviving Person;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales;
          (c) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) (i) are less than $1,000,000 with respect to any single Asset Sale or
series of related Asset Sales and (ii) when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, are less than $5,000,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Borrower (or

102



--------------------------------------------------------------------------------



 



similar governing body)), (2) no less than 75% thereof shall be paid in Cash and
(3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);
          (d) disposals of obsolete, worn-out or surplus property;
          (e) (i) the Acquisition and (ii) Permitted Acquisitions, the
Acquisition Consideration (exclusive of any amount financed with the proceeds of
the issuance of Qualified Equity Interests) for which constitutes (1) less than
$50,000,000 in the aggregate in any Fiscal Year and (2) less than $150,000,000
in the aggregate from the Closing Date to the date of determination;
          (f) Investments made in accordance with Section 6.6;
          (g) leases or subleases of real or personal property in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of or materially detracting from the value of the business of Borrower
and its Subsidiaries; and
          (h) sales of non-core assets acquired in a Permitted Acquisition;
provided that such sales shall be consummated within 270 days of the Permitted
Acquisition provided further (i) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body)), (ii) no less than 75% thereof shall be paid in Cash and
(iii) the Net Asset Sale Proceeds thereof shall be applied as and to the extent
required by Section 2.14(a).
     6.9 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except, in the case of clauses (a) and (b), to another Credit
Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by applicable law.
     6.10 Sales and Lease Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Borrower or any of its Subsidiaries) in
connection with such lease.
     6.11 Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower on terms that are less favorable to Borrower or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who

103



--------------------------------------------------------------------------------



 



is not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction solely among Borrower and/or one or more
Guarantors; (b) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Borrower and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Borrower and
its Subsidiaries entered into in the ordinary course of business;
(d) transactions described in Schedule 6.11; (e) Restricted Junior Payments
permitted by Section 6.4; (f) Indebtedness permitted by clauses (b), (d),
(h) and (m) of Section 6.1 and Investments permitted by clauses (d), (f), (g),
(l) and (q) of Section 6.4; (g) sales of Qualified Capital Stock of Borrower to
Affiliates of Borrower not otherwise prohibited by the Credit Documents and the
granting of registration and other customary rights in connection therewith; and
(h) any transaction with an Affiliate where the only consideration paid is
Qualified Capital Stock of Borrower.
     6.12 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (a) the businesses engaged in by such Credit Party on the Closing
Date and similar or related businesses and other businesses that, in the good
faith judgment of the Board of Directors of Borrower, support or enhance the
aforesaid businesses and (b) such other lines of business as may be consented to
by Requisite Lenders.
     6.13 Amendments or Waivers of Organizational Documents and Certain Related
Agreements. No Credit Party shall nor shall it permit any of its Subsidiaries
to, agree to any material amendment, restatement, supplement or other
modification to, or waiver of, any of its Organizational Documents or any of its
material rights under any Related Agreement after the Closing Date in a manner
that is adverse to the Lenders without in each case obtaining the prior written
consent of Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.
     6.14 Amendments or Waivers of with respect to Certain Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Designated Indebtedness or Subordinated
Indebtedness, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on such Designated Indebtedness or Subordinated Indebtedness, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, or change the subordination provisions of any
Subordinated Indebtedness (or of any guaranty thereof), if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of such Designated Indebtedness or Subordinated
Indebtedness (or a trustee or other representative on their behalf) which would
be adverse to any Credit Party or Lenders.
     6.15 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.
     6.16 Anti-Terrorism Law; Anti-Money Laundering. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly,
(a) knowingly conduct any

104



--------------------------------------------------------------------------------



 



business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in Section 4.26,
(b) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (c) knowingly engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Credit Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Credit Parties’ compliance with this
Section 6.16).
     6.17 Embargoed Person. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, knowingly cause or permit (a) any of the funds or
properties of the Credit Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (i) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Credit Parties (whether directly or
indirectly) is prohibited by a Requirement of Law, or the Loans made by the
Lenders would be in violation of a Requirement of Law, or (ii) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(b) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Credit Parties, with the result that the investment in the
Credit Parties (whether directly or indirectly) is prohibited by a Requirement
of Law or the Loans are in violation of a Requirement of Law.
SECTION 7. GUARANTY
     7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with

105



--------------------------------------------------------------------------------



 



respect to such Contributing Guarantor to (ii) the aggregate of the Fair Share
Contribution Amounts with respect to all Contributing Guarantors multiplied by
(b) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors under this Guaranty in respect of the obligations Guaranteed.
“Fair Share Contribution Amount” means, with respect to a Contributing Guarantor
as of any date of determination, the maximum aggregate amount of the obligations
of such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.
     7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
     7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

106



--------------------------------------------------------------------------------



 



          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations;

107



--------------------------------------------------------------------------------



 



and (vi) exercise any other rights available to it under the Credit Documents or
any Hedge Agreements; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and, to the extent permitted by applicable law, shall not
be subject to any reduction, limitation, impairment, discharge or termination
for any reason (other than payment in full of the Guaranteed Obligations),
including the occurrence of any of the following, whether or not any Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents or any Hedge Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Hedge Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Hedge Agreement or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
     7.5 Waivers by Guarantors. To the extent permitted by applicable law, each
Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of

108



--------------------------------------------------------------------------------



 



validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to gross negligence
or willful misconduct; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in Section 7.4 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
     7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower and (c) any
benefit of and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation,

109



--------------------------------------------------------------------------------



 



reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
     7.7 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
     7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
     7.9 Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10 Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.
     7.11 Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or

110



--------------------------------------------------------------------------------



 



arrangement of Borrower or any other Guarantor or by any defense which Borrower
or any other Guarantor may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
SECTION 8. EVENTS OF DEFAULT
     8.1 Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other

111



--------------------------------------------------------------------------------



 



amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$7,500,000 or more or with an aggregate principal amount of $15,000,000 or more,
in each case beyond the grace period, if any, provided therefor; or (ii) breach
or default by any Credit Party with respect to any other material term of
(1) one or more items of Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.1, Section 5.2 or Section 6; or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an Authorized Officer of
such Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or

112



--------------------------------------------------------------------------------



 



          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Borrower or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Borrower or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Borrower or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 8.1(g) or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $7,500,000 or (ii) in the aggregate at any time an amount in excess of
$15,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party, and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $5,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA; or
          (k) Change of Control. A Change of Control shall occur; or
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void, or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement or any Collateral Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any material Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any

113



--------------------------------------------------------------------------------



 



action within its control, or (iii) any Credit Party shall contest the validity
or enforceability of any Credit Document in writing or deny in writing that it
has any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party or shall contest the validity
or perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents; or
          (m) Subordination. Any Subordinated Indebtedness or the guarantees
thereof shall cease, for any reason, to be validly subordinated to Borrower’s
Obligations hereunder or the obligations of the Guarantors hereunder in respect
thereof, as the case may be, as provided in any Subordinated Indebtedness
Indenture, or any Credit Party, any Affiliate of any Credit Party, the trustee
in respect of any Subordinated Indebtedness, as the case may be, or the holders
of at least 25% in aggregate principal amount of the Subordinated Indebtedness,
as the case may be, shall so assert; or
          (n) HMO Event. (i) There occurs an HMO Event with respect to Borrower
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect and such HMO Event shall remain unremedied for ninety days after
the occurrence thereof (or such lesser period of time, if any, as the HMO
Regulator administering the HMO Regulations shall have imposed for the cure of
such HMO Event), (ii) the HMO Subsidiaries, taken as a whole, shall suffer a net
loss of 20% or more of their Medicare Advantage plan (or any successor plan
thereto) members in the aggregate (other than as the result of any Asset Sale
permitted hereunder), as measured from the beginning of the previous month or
from the close of the immediately preceding Fiscal Year that could reasonably be
expected to have a Material Adverse Effect; or
          (o) Exclusion Event. There shall occur an Exclusion Event that could
reasonably be expected to have a Material Adverse Effect; or
          (p) Criminal Indictment. Borrower becomes subject to a criminal
indictment (i) that could reasonably be expected to have a Material Adverse
Effect or (ii) that results in a conviction or other criminal outcome adverse to
Borrower that could reasonably be expected to have a Material Adverse Effect;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically and (2) upon the occurrence of any other
Event of Default, at the request of (or with the consent of) Requisite Lenders,
upon notice to Borrower by Administrative Agent, (A) the Revolving Commitment,
if any, of each Lender having a Revolving Commitment and the obligation of
Issuing Bank to issue any Letter of Credit shall immediately terminate; (B) each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit)
which shall be held by Administrative Agent as security for Borrower’s
reimbursement Obligations in respect of Letters of Credit then outstanding, and
(III) all other Obligations; provided, the foregoing shall not affect in any way

114



--------------------------------------------------------------------------------



 



the obligations of Lenders under Section 2.3(b)(v) or Section 2.4(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.
SECTION 9. AGENTS
     9.1 Appointment of Agents. Bank of America, Citibank and UBS are hereby
appointed Co-Syndication Agents hereunder and each Lender hereby authorizes Bank
of America, Citibank and UBS to act as Co-Syndication Agents in accordance with
the terms hereof and the other Credit Documents. GSCP is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes GSCP to act as Administrative Agent
and Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Wachovia is hereby appointed Documentation Agent hereunder and each
Lender hereby authorizes Wachovia to act as Documentation Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries. Each Co-Syndication Agent and Documentation Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Closing
Date, neither Bank of America, Citibank and UBS, in each party’s respective
capacity as Co-Syndication Agent, nor Wachovia, in its capacity as Documentation
Agent, shall have any obligations but shall be entitled to all benefits of this
Section 9.
     9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.
     9.3 General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other

115



--------------------------------------------------------------------------------



 



documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party or to any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits

116



--------------------------------------------------------------------------------



 



and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
     9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
     9.5 Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
Closing Date, shall be deemed to have acknowledged receipt of and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.
     9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or

117



--------------------------------------------------------------------------------



 



asserted against such Agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
     9.7 Successor Administrative Agent, Collateral Agent and Swing Line Lender.
          (a) Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to Lenders and Borrower and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Borrower, to appoint a successor Administrative Agent. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent of the security interests created under the
Collateral Documents, whereupon such retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder. If the Requisite
Lenders have not appointed a successor Administrative Agent, Administrative
Agent shall have the right to appoint a financial institution to act as
Administrative Agent hereunder and in any case, Administrative Agent’s
resignation shall become effective on the thirtieth day after such notice of
resignation. If neither the Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, the Requisite Lenders shall be
deemed to succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent; provided that, until a
successor Administrative Agent is so appointed by the Requisite Lenders or
Administrative Agent, Administrative Agent, by notice to Borrower and the
Requisite Lenders, may retain its role as Collateral Agent under any Collateral
Document. Except as provided in the immediately preceding sentence, any
resignation or removal of GSCP or its successor as Administrative Agent pursuant
to this Section shall also constitute the resignation or

118



--------------------------------------------------------------------------------



 



removal of GSCP or its successor as Collateral Agent. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If GSCP or its
successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, GSCP or its successor may resign as Collateral Agent upon
notice to Borrower and the Requisite Lenders at any time.
          (b) In addition to the foregoing, Collateral Agent may resign at any
time by giving thirty 30 days’ prior written notice thereof to Lenders and the
Grantors and Collateral Agent may be removed at any time with or without cause
by an instrument or concurrent instruments in writing delivered to the Grantors
and Collateral Agent signed by the Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to the Administrative Agent, to appoint a successor
Collateral Agent. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Collateral Agent under this Agreement and
the Collateral Documents and the retiring or removed Collateral Agent under this
Agreement shall promptly (i) transfer to such successor Collateral Agent all
sums, Securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring or removed Collateral
Agent shall be discharged from its duties and obligations under this Agreement
and the Collateral Documents. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.
          (c) Any resignation or removal of GSCP Administrative Agent pursuant
to this Section shall also constitute the resignation or removal of GSCP or its
successor as Swing Line Lender and any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Swing Line Lender for all purposes hereunder. In such event
(a) Borrower shall prepay any outstanding Swing Line Loans made by the retiring
or removed Administrative Agent in its capacity as Swing Line Lender, (b) upon
such prepayment, the retiring or removed Administrative Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation and (c) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Loan Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the

119



--------------------------------------------------------------------------------



 



principal amount of the Swing Line Loan Sublimit then in effect and with other
appropriate insertions.
     9.8 Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
          (c) Rights under Hedge Agreements and Cash Management Agreements. No
Hedge Agreement will create (or be deemed to create) in favor of any Lender
Counterparty that is a party thereto and no Cash Management Agreement will
create (or be deemed to create) in favor of any Cash Management Provider that is
a party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Sections 10.5(c)(v) and 10.5(c)(vi) of this
Agreement and Section 9.2 of the Pledge and Security Agreement.

120



--------------------------------------------------------------------------------



 



     9.9 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.
SECTION 10. MISCELLANEOUS
     10.1 Notices.
          (a) Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, Co-Syndication Agent,
Collateral Agent, Administrative Agent, Swing Line Lender, Issuing Bank or
Documentation Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as
designated by Administrative Agent from time to time.
          (b) Electronic Communications.
     (i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the

121



--------------------------------------------------------------------------------



 



“return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (ii) Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of
Administrative Agent.
     (iii) The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
     (iv) Each of the Credit Parties, the Lenders, the Issuing Banks and the
Agents agree that Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.
     10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; provided that prior to the
occurrence and during the continuance of a Default or an Event of Default,
reasonable attorney’s fees shall be limited to one primary counsel and, if
reasonably required by the Administrative Agent, local or specialist counsel,
provided further that no such limitation shall apply if counsel for the
Administrative Agent determines in good faith that there is a conflict that
requires separate representation for any Agent; (d) all the actual costs and
reasonable expenses of creating, perfecting and recording Liens in favor of
Collateral Agent, for the benefit of the Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and

122



--------------------------------------------------------------------------------



 



reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders reasonably
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the actual and reasonable costs and fees, expenses
and disbursements of any auditors, accountants, consultants or appraisers;
(f) all the actual and reasonable costs and expenses (including the reasonable
fees, expenses and disbursements of any appraisers, consultants, advisors and
agents employed or retained by Collateral Agent and its counsel) in connection
with the custody or preservation of any of the Collateral; (g) all other actual
and reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.
     10.3 Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities are determined by the
final judgment of a court of competent jurisdiction to arise from the gross
negligence or willful misconduct of that Indemnitee. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert and each Credit Party hereby waives, any claim against each Lender, each
Agent and their respective Affiliates, directors, trustees, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
arising out of, as a result of, or in any way related to, this Agreement or any
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or

123



--------------------------------------------------------------------------------



 



omission or event occurring in connection therewith and Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
     10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set-off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.
     10.5 Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to the additional requirements
of Sections 10.5(b) and 10.5(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or Issuing Bank.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
     (i) extend the scheduled final maturity of any Loan or Note;
     (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
     (iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

124



--------------------------------------------------------------------------------



 



     (iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee payable hereunder;
     (v) extend the time for payment of any such interest or fees;
     (vi) reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;
     (vii) amend, modify, terminate or waive any provision of
Section 2.13(b)(ii), this Section 10.5(b), Section 10.5(c) or any other
provision of this Agreement that expressly provides that the consent of all
Lenders is required;
     (viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date; or
     (ix) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
     (i) increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
     (ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;
     (iii) alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50% of the aggregate Term Loan Exposure of all Lenders and Revolving
Exposure of all Lenders, as applicable, of each Class which is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

125



--------------------------------------------------------------------------------



 



     (iv) amend, modify, terminate or waive any obligation of Lenders relating
to the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of Administrative Agent and of
Issuing Bank;
     (v) amend, modify or waive this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents and Obligations arising under Hedge Agreements or the
definition of “Lender Counterparty”, “Hedge Agreement”, “Obligations”, or
“Secured Obligations” (as defined in any applicable Collateral Document) in each
case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty;
     (vi) amend, modify or waive this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents and Cash Management Obligations or the definition of “Cash
Management Agreement”, “Cash Management Obligations”, “Cash Management
Provider”, “Cash Management Services”, “Obligations”, or “Secured Obligations”
(as defined in any applicable Collateral Document) in each case in a manner
adverse to any Cash Management Provider with Cash Management Obligations then
outstanding without the written consent of any such Cash Management Provider; or
     (vii) amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
     10.6 Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

126



--------------------------------------------------------------------------------



 



          (b) Register. Borrower, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of an Assignment Agreement effecting the assignment or
transfer thereof, together with the required forms and certificates regarding
tax matters and any fees payable in connection with such assignment, in each
case, as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Assignment Agreement is received by
Administrative Agent, if received by 12:00 noon New York City time and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to Borrower and a copy of such Assignment Agreement shall be
maintained, as applicable. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date”. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform and not varying percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
     (i) to any Person meeting the criteria of clause (i) of the definition of
the term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and
     (ii) to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” upon giving of notice to Borrower and
Administrative Agent and, except in the case of assignments made by or to GSCP,
consented to by each of Borrower and Administrative Agent (such consent not to
be (x) unreasonably withheld or delayed or, (y) in the case of Borrower,
required at any time an Event of Default shall have occurred and then be
continuing); provided, each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than $2,500,000 (or such lesser
amount as may be agreed to by Borrower and Administrative Agent or as shall
constitute the aggregate amount of the Term Loans, Revolving Commitments and
Revolving Loans of the respective assigning Lender).
          (d) Mechanics. Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to Administrative
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date. In connection
with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(c), together with
payment to the Administrative Agent by the parties to such assignment of a
registration and

127



--------------------------------------------------------------------------------



 



processing fee of $3,500 (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to GSCP or any
Affiliate thereof or (z) in the case of an Assignee which is already a Lender or
is an affiliate or Related Fund of a Lender or a Person under common management
with a Lender).
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
          (g) Participations.
     (i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.

128



--------------------------------------------------------------------------------



 



     (ii) The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.
     (iii) Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.17 as though it were
a Lender.
          (h) Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 10.6 any
Lender may assign and/or pledge all or any portion of its Loans, the other
Obligations owed by or to such Lender and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, that no Lender, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee,
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

129



--------------------------------------------------------------------------------



 



     10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder
and the termination hereof.
     10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise and any delay in exercising, any right, power or remedy hereunder shall
not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.
     10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied and
all Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.
     10.11 Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several, and no Lender shall be responsible
for the obligations or

130



--------------------------------------------------------------------------------



 



Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document and no action taken by Lenders pursuant hereto or thereto,
shall be deemed to constitute Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt and each Lender shall be
entitled to protect and enforce its rights arising out hereof and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
     10.13 Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     10.15 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-

131



--------------------------------------------------------------------------------



 



ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO) AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
     10.17 Confidentiality. Each Agent and each Lender (which term shall for the
purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Lender pursuant
to the requirements hereof in accordance with such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by Borrower that, in any event, each Agent and each Lender may make
(i) disclosures of such information to Affiliates of such Lender or Agent and to
their respective agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 10.17
(provided, such agents and advisors are advised of and agree to be bound by
either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17)), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any Cash Management Agreement or to any swap or derivative transaction relating
to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it in connection with the rating of the Credit Partners or their
obligations, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document and (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided that

132



--------------------------------------------------------------------------------



 



unless specifically prohibited by applicable law or court order, each Lender and
each Agent shall make reasonable efforts to notify Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents. Notwithstanding anything to the
contrary set forth herein or in any other agreement to which the parties hereto
are parties or by which they are bound, any obligations of confidentiality
contained herein and therein, as they related to the transactions contemplated
by this Agreement (the “Loan Transactions”), shall not apply to the federal tax
structure or federal tax treatment of the Loan Transactions, and each party
hereto (and any employee, representative, or agent of any party hereto) may
disclose to any and all persons, without limitation of any kind, the federal tax
structure and federal tax treatment of the Loan Transactions. The preceding
sentence is intended to cause the Loan Transactions not to be treated as having
been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury regulations
promulgated under Section 6011 of the Internal Revenue Code and shall be
construed in a manner consistent with such purpose. In addition, each party
hereto acknowledges that it has no proprietary or exclusive rights to any tax
concept, tax matter or tax idea related to the Loan Transactions.
     10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
     10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

133



--------------------------------------------------------------------------------



 



     10.20 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.
     10.21 Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the Patriot Act.
     10.22 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.23 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower. Borrower agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and Borrower, its stockholders or its affiliates. Borrower
acknowledges and agrees that (i) the transactions contemplated by the Credit
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand and Borrower, on the other, (ii) in connection therewith and with the
process leading to such transaction each of the Lenders is acting solely as a
principal and not the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
Borrower on other matters) or any other obligation to Borrower except the
obligations expressly set forth in the Credit Documents and (iv) Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Borrower further acknowledges and agrees that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Borrower agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, in connection with such transaction or the process
leading thereto.
     10.24 Lender Action. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Credit Party or any other obligor under any of the Credit Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any

134



--------------------------------------------------------------------------------



 



Collateral or any other property of any such Credit Party, unless expressly
provided for herein or in any other Credit Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 10.24 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.
[Remainder of page intentionally left blank]

135



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            HEALTHSPRING, INC.
      By:   /s/ Kevin M. McNamara       Name:   Kevin M. McNamara       Title:  
Executive Vice President, Chief Financial Officer, and Treasurer  

136



--------------------------------------------------------------------------------



 



         

GULFQUEST, L.P.
HEALTHSPRING EMPLOYER
SERVICES, INC.
HEALTHSPRING MANAGEMENT, INC.
HEALTHSPRING MANAGEMENT OF AMERICA, LLC
HEALTHSPRING USA, LLC
HOUQUEST, L.L.C.
NEWQUEST, LLC
NEWQUEST MANAGEMENT OF
ALABAMA, LLC
NEWQUEST MANAGEMENT OF
FLORIDA, LLC
NEWQUEST MANAGEMENT OF
ILLINOIS, LLC
SIGNATURE HEALTH ALLIANCE, INC.
TENNESSEE QUEST, LLC
TEXQUEST, L.L.C.

                  By:   /s/ Kevin M. McNamara       Name:   Kevin M. McNamara  
    Title:   Executive Vice President, Chief Financial Officer, and Treasurer  

137



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent, Collateral Agent, Lead
Arranger and a Lender
      By:   /s/ Walter A. Jackson       Authorized Signatory           

138



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.
as Co-Syndication Agent and a Lender
      By:   /s/ Suzanne B. Smith       Name:   Suzanne B. Smith       Title:  
Senior Vice President  

139



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.,
as Co-Syndication Agent, Issuing Bank, Swing Line
Lender and a Lender
      By:   /s/ Sarah Willett       Name:   Sarah Willett       Title:   Vice
President  

140



--------------------------------------------------------------------------------



 



         

            UBS SECURITIES LLC
as Co-Syndication Agent
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director    

                  By:   /s/ Marie Haddand       Name:   Marie Haddad      
Title:   Associate Director  

141



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, N.A.,
a Lender
      By:   /s/ Bradford Vieira       Name:   Bradford Vieira       Title:  
Vice President  

142



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK,
as a Lender
      By:   /s/ John Stringfield       Name:   John Stringfield       Title:  
Vice President  

143



--------------------------------------------------------------------------------



 



         

            RAYMOND JAMES BANK, FSB,
as a Lender
      By:   /s/ Steven F. Paley       Name:   Steven F. Paley       Title:  
Vice President  

144



--------------------------------------------------------------------------------



 



         

            AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Howard Schram       Name:   Howard Schram       Title:   Senior
Vice President  

145



--------------------------------------------------------------------------------



 



         

            U.S. BANK, NA.,
as a Lender
      By:   /s/ Thomas A. Heckman       Name:   Thomas A. Heckman       Title:  
Vice President  

146



--------------------------------------------------------------------------------



 



         

            FIRST TENNESSEE BANK, NA
as a Lender
      By:   /s/ Kenneth H. Barbarich       Name:   Kenneth H. Barbarich      
Title:   Senior Vice President  

147



--------------------------------------------------------------------------------



 



         

            LASALLE BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Kristen L. Heron       Name:   Kristen L. Heron       Title:  
Vice President  

148



--------------------------------------------------------------------------------



 



         

            REGIONS BANK,
as a Lender
      By:   /s/ Steven Bosshardt, on behalf of Craig Gardella       Name:  
Steven Bosshardt, on behalf of Craig Gardella       Title:   Banking Officer  

149



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK,
as a Lender
      By:   /s/ John W. Teasley       Name:   John W. Teasley       Title:  
Director  

150



--------------------------------------------------------------------------------



 



         

            UBS Loan Finance LLC,
as a Lender
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director    

                  By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa      
Title:   Associate Director  

151



--------------------------------------------------------------------------------



 



         

APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
Term Loan Commitments

                              Pro Lender   Term Loan Commitment   Rata Share
Goldman Sachs Credit Partners L.P.
  $ 22,500,000       7.50 %
Citibank, N.A.
  $ 30,000,000       10.0 %
UBS Loan Finance LLC
  $ 22,500,000       7.50 %
Bank of America, N.A.
  $ 26,250,000       8.75 %
Wachovia Bank, N.A.
  $ 30,000,000       10.0 %
Fifth Third Bank
  $ 30,000,000       10.0 %
Raymond James Bank, FSB
  $ 30,000,000       10.0 %
Amegy Bank National Association
  $ 22,500,000       7.50 %
U.S. Bank, N.A.
  $ 22,500,000       7.50 %
SunTrust Bank
  $ 18,750,000       6.25 %
LaSalle Bank National Association
  $ 18,750,000       6.25 %
Regions Bank
  $ 15,000,000       5.00 %
First Tennessee Bank, N.A.
  $ 11,250,000       3.75 %
Total
  $ 300,000,000       100.0 %

APPENDIX A-1-1



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitments

                              Pro Lender   Revolving Commitment   Rata Share
Goldman Sachs Credit Partners L.P.
  $ 7,500,000       7.50 %
Citibank, N.A.
  $ 10,000,000       10.0 %
UBS Loan Finance LLC
  $ 7,500,000       7.50 %
Bank of America, N.A.
  $ 8,750,000       8.75 %
Wachovia Bank, N.A.
  $ 10,000,000       10.0 %
Fifth Third Bank
  $ 10,000,000       10.0 %
Raymond James Bank, FSB
  $ 10,000,000       10.0 %
Amegy Bank National Association
  $ 7,500,000       7.50 %
U.S. Bank, N.A.
  $ 7,500,000       7.50 %
SunTrust Bank
  $ 6,250,000       6.25 %
LaSalle Bank National Association
  $ 6,250,000       6.25 %
Regions Bank
  $ 5,000,000       5.00 %
First Tennessee Bank, N.A.
  $ 3,750,000       3.75 %
Total
  $ 100,000,000       100.0 %

APPENDIX A-2-1



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
HEALTHSPRING, INC.
9009 Carothers Parkway
Suite 501
Franklin, TN 37067
Attention: Chief Financial Officer
Facsimile: (615) 401-4566
in each case, with a copy (which shall not constitute notice) to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, TN 37238
Attention: J. James Jenkins, Jr.
Facsimile: (615) 742-2736

APPENDIX B-1



--------------------------------------------------------------------------------



 



GOLDMAN SACHS CREDIT PARTNERS L.P.,
Principal Office, Administrative Agent, Collateral Agent, Lead Arranger and as a
Lender
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention: Pedro Ramirez
Telecopier: (212) 357-4597
Email and for delivery of final financial statements for posting:
gsd.link@gs.com
with a copy to:
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York 10004
Attention: Elizabeth Fischer/Rob Schatzman
Telecopier: (212) 902-3000

APPENDIX B-2



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.,
as Co-Syndication Agent and a Lender
Suzanne B. Smith
414, Union St., Nashville, TN 37219
TN1-100-04-17
Attention: 615-749-3818
Facsimile: 615-749-4951
with a copy to:
Gail Banasiak
414, Union St., Nashville, TN 37219
TN1-100-04-17
Attention: 615-749-4607
Facsimile: 615-749-4951

APPENDIX B-3



--------------------------------------------------------------------------------



 



CITIBANK, N.A.,
as Co-Syndication Agent, Issuing Bank, Swing Line Lender and a Lender
Swing Line Lender’s Principal Office:
399 Park Ave.
16th Floor
New York, NY 10043
Attention: Lauren Wendolowski
Facsimile: 212-994-0847
Issuing Bank’s Principal Office:
Citibank, N.A., C/O it’s Servicer, Citicorp North America, Inc.
3800 Citibank Center, Bldg. B, 3rd Floor
Tampa, FL 33610
Attention: Standby Letter of Credit Dept.
Facsimile: 1-813-604-7187
in each case, with a copy to:
Citibank, N.A.
Attention: Lauren Wendolowski
Facsimile: 212-994-0847

APPENDIX B-4



--------------------------------------------------------------------------------



 



UBS SECURITIES LLC,
as Co-Syndication Agent
677 Washington Blvd.
Stamford, CT 06901
Attention: Brian Gross
Facsimile: 203-719-3888
with a copy to:
677 Washington Blvd.
Stamford, CT 06901
Attention: Frank Luzzi
Facsimile: 203-719-3888

APPENDIX B-5



--------------------------------------------------------------------------------



 



WACHOVIA BANK, N.A.,
as Documentation Agent and a Lender
230 4th Avenue North, 8th Floor
Nashville, TN 37219
Attention: Bradford Vieira, 615-525-2394
Facsimile: 615-525-2399

APPENDIX B-6



--------------------------------------------------------------------------------



 



FIFTH THIRD BANK,
as Senior Managing Agent and a Lender
Sandy Hamrick
424 Church Street
Nashville, TN 37221
Facsimile: 615-687-3067
with a copy to:
John Stringfield
424 Church Street
Nashville, TN 37221
Facsimile: 615-687-3067

APPENDIX B-7



--------------------------------------------------------------------------------



 



RAYMOND JAMES BANK, FSB,
as Senior Managing Agent and a Lender
Raymond James Bank
710 Carillon Parkway
St. Petersburg, FL 33716
Attention: Steven F. Paley, VP
Telephone: 727-567-1720
Facsimile: 727-567-8830

APPENDIX B-8



--------------------------------------------------------------------------------



 



AMEGY BANK NATIONAL ASSOCIATION,
as Senior Managing Agent and a Lender
Howard Schramm
4400 Post Oak Parkway, Houston, TX 77027
713-232-1434 (t) 713-561-0744
Attention: Dana Chargois
Facsimile: 713-693-7467

APPENDIX B-9



--------------------------------------------------------------------------------



 



U.S. BANK, N.A.,
as Senior Managing Agent and a Lender
150 4th Ave. North, 3rd Floor
Nashville, TN 37219
615-251-9214
Attention: Thomas A. Heckman
Facsimile: 615-251-0729

APPENDIX B-10



--------------------------------------------------------------------------------



 



FIRST TENNESSEE BANK, NA,
as a Lender
First Tennessee Bank
511 Union St FL 3
Nashville, TN 37219-1736
Attention: Corey Napier
Facsimile: (615) 734-6117

APPENDIX B-11



--------------------------------------------------------------------------------



 



LASALLE BANK NATIONAL ASSOCIATION,
as a Lender
135 S. LaSalle Street, Suite 826
Chicago, IL 60603
Attention: Kristen L. Heron
Phone: (312) 992-3873
Facsimile: (312) 904-6457
with a copy to:
135 S. LaSalle Street, Suite 826
Chicago, IL 60603
Attention: Bill Verven
Phone: (312) 904-9011
Facsimile: (312) 904-6373

APPENDIX B-12



--------------------------------------------------------------------------------



 



REGIONS BANK,
as a Lender
315 Deaderick Street
Nashville, TN 37237
Attention: Craig Gardella
Facsimile: 615-748-8480

APPENDIX B-13



--------------------------------------------------------------------------------



 



SUNTRUST BANK,
as a Lender
201 Fourth Ave. N., 3rd Floor
Nashville, TN 37219
(615) 748-4555
Attention: Audrey Soskin
Facsimile: (615) 748-5269

APPENDIX B-14



--------------------------------------------------------------------------------



 



UBS LOAN FINANCE LLC,
as a Lender
677 Washington Blvd.
Stamford, CT 06901
Attention: Brian Gross
Facsimile: 203-719-3888
with a copy to:
677 Washington Blvd.
Stamford, CT 06901
Attention: Frank Luzzi
Facsimile: 203-719-3888

APPENDIX B-15